Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39 Desc: Main
                               Document Page 1 of 84
                Estimated Hearing Date: March 13, 2019 at 9:30 a.m. (Atlantic Standard Time)
                 Objection Deadline: December 6, 2018 at 4:00 p.m. (Atlantic Standard Time)


                               IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF PUERTO RICO


 In re:                                                         PROMESA
                                                                Title III
 THE FINANCIAL OVERSIGHT AND
 MANAGEMENT BOARD FOR PUERTO                                    No. 17 BK 3283-LTS
 RICO,
                                                                (Jointly Administered)
            as representative of

 THE COMMONWEALTH OF PUERTO
 RICO, et al.

            Debtors 1



 SUMMARY COVER PAGE TO THE INTERIM APPLICATION OF MUNGER, TOLLES
 & OLSON LLP FOR ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED
    AND REIMBURSEMENT OF EXPENSES INCURRED AS ATTORNEYS TO THE
  FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO FOR
        THE PERIOD FROM JUNE 1, 2018 THROUGH SEPTEMBER 30, 2018




 1
     The Debtors in these Title III Cases, along with each Debtor’s respective Title III case number and the last four (4)
       digits of each Debtor’s federal tax identification number, as applicable, are the (i) Commonwealth of Puerto
       Rico (Bankruptcy Case No. 17 BK 3283-LTS) (Last Four Digits of Federal Tax ID: 3481); (ii) Puerto Rico
       Sales Tax Financing Corporation (“COFINA”) (Bankruptcy Case No. 17 BK 3284-LTS) (Last Four Digits of
       Federal Tax ID: 8474); (iii) Puerto Rico Highways and Transportation Authority (“HTA”) (Bankruptcy Case
       No. 17 BK 3567-LTS) (Last Four Digits of Federal Tax ID: 3808); and (iv) Employees Retirement System of
       the Government of the Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No. 17 BK 3566-LTS) (Last
       Four Digits of Federal Tax ID: 9686).
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                  Desc: Main
                           Document Page 2 of 84




 General Information

 Name of Applicant:                                      Munger, Tolles & Olson LLP

 Authorized to Provide Services to:                      Financial Oversight and Management
                                                         Board, as Representative for the Debtor
                                                         Pursuant to PROMESA Section 316

 Date of Retention:                                      August 24, 2017

 Period for Which Fee Compensation and                   June 1, 2018 – September 30, 2018
 Expense Reimbursement is Sought in the Fee
 Application:

 Monthly Fee Statements subject to this request:         Monthly Fee Statement for the Period
                                                         from June 1, 2018 through June 30,
                                                         2018; Monthly Fee Statement for the
                                                         Period from July 1, 2018 through July
                                                         31, 2018; and Consolidated Monthly
                                                         Fee Statement for the Period from
                                                         August 1, 2018 through September 30,
                                                         2018

 Summary of Fees and Expenses Sought in the Fee Application

 Amount of Fee Compensation Sought as Actual,
 Reasonable, and Necessary for the Fee Period:           $344,778.70

 Amount of Expense Reimbursement Sought as
 Actual, Reasonable, and Necessary for the Fee Period:   $462.00

 Total Fee Compensation and Expense
 Reimbursement Requested for the Fee Period:             $345,240.70




                                                   2
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                                    Desc: Main
                           Document Page 3 of 84




 Summary of Past Requests for Compensation and Prior Payments

 Total Amount of Compensation Previously Requested
 Pursuant to the Interim Compensation Order to Date                 $787,714.54
 (in the First and Second Interim Fee Applications):

 Total Amount of Expense Reimbursement Previously
 Requested Pursuant to the Interim Compensation Order
 to Date (in the First through Fourth Interim Fee                   $3,397.75
 Applications):

 Total Compensation and Expense Reimbursement
 Approved Pursuant to the Interim Compensation Order                None
 to Date:

 Compensation Sought in this Application Already Paid
 to Date:
                                                                    $0.00 2

 Expenses Sought in this Application Already Paid to
 Date:
                                                                    $0.00

 Total compensation subject to objection:                           None

 Total expenses subject to objection:                               None

 Number of Professionals included in this application:              6

 Difference between fees budgeted and compensation                  Not Applicable
 sought:

 Number of Professionals billing fewer than 15 hours to             None
 this case:

 Rates higher than those approved or disclosed at                   Annual rate increases were applied to all
 retention:                                                         billers as detailed in the retention
                                                                    agreement

 2
     This amount represents the amount paid with respect to MTO’s June, July, and Consolidated Fee Statements.
     MTO submitted its June Monthly Fee Statement on July 26, 2018, its July Monthly Fee Statement on August
     24, 2018 and its Consolidated Monthly Fee Statement on November 16, 2018. No objections have been
     received as of the date of filing this Fee Application. MTO has not received any compensation for fees or
     expenses sought in the June, July, or Consolidated Fee Statements as of the date of filing this Fee Application.


                                                          3
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                  Desc: Main
                           Document Page 4 of 84



 Objection Deadline                                       December 6, 2018 at 4:00 p.m. (Atlantic
                                                          Standard Time)


 This is a __ monthly _X_ interim __ final application.




                                                 4
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                            Desc: Main
                           Document Page 5 of 84



                                            Schedule 1
                       Fourth Interim Compensation Period - Fee Statements
                             June 1, 2018 through September 30, 2018


   Statement                                             Total Fees
                       Period          Total Fees                      Expenses                 Expenses
    and Date                                             Requested                 Fees Paid
                      Covered           Incurred                      Requested                   Paid
     Served                                                (90%)
                   Consolidated
 *Consolidated
                   08/01/2017-       $739,060.54        $665,154.50   $3,397.75   $658,574.92     $0.00
  6/13/2018
                   04/30/2018
   *Second          04/28/2018-
                                      $48,654.00         $43,788.60     $0.00        0.00         0.00
  07/06/2018        05/31/2018
     Third          06/01/2018-
                                      $20,002.63         $18,002.37     $0.00        0.00         0.00
  07/26/2018        06/30/2018
    Fourth          07/01/2018-
                                     $115,212.40        $103,691.16     $0.00        0.00         0.00
  08/24/2018        07/31/2018
     Fifth
                    08/01/2018-
  Consolidated                       $209,545.50        $188,607.31    $462.00     Pending       Pending
                    09/30/2018
  11/16/2018
                       Totals:      $1,132,475.07 $1,019,243.94       $3,859.75   $658,574.92     $0.00


 * Statements submitted with First Interim Fee Application




                                                         5
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39            Desc: Main
                           Document Page 6 of 84


                                       Schedule 2
         Summary of Professional Services Rendered by Timekeeper for the Period
              June 1, 2018 through September 30, 2018 on Matter 00002

                           DEPARTMENT                          TOTAL
          NAME OF                                 HOURLY
                            AND YEAR                           HOURS     FEES BILLED
        PROFESSIONAL                               RATES
                            ADMITTED                           BILLED
      PARTNERS
      Anders, Ginger      Litigation - 2005        $900.00        82.3    $74,070.00
      Golder, Chad        Litigation - 2007        $825.00        28.2    $23,265.00
      Verrilli, Donald    Litigation - 1989       $1,300.00       75.7    $98,410.00
                                                     Totals:     186.2   $195,745.00
      ASSOCIATES
      Boyce, Sarah        Litigation - 2013         $725.00       64.9     $47,052.50
      Miller-Ziegler,
                          Litigation - 2017         $580.00      128.9     $74,762.00
      Rachel
                                                     Totals:     193.8   $121,814.50
      PARALEGALS
                          Litigation
      Jacobsen, Arn                                 $350.00       26.1      $9,135.00
                          Paralegal
                                                     Totals:      26.1      $9,135.00

                                          All Professionals:     406.1   $326,694.50
                                         Less 15% Discount               $277,690.33




                                              6
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39               Desc: Main
                           Document Page 7 of 84


        Summary of Professional Services Rendered by Timekeeper for the Period
             June 1, 2018 through September 30, 2018 on Matter 00003

                              DEPARTMENT                         TOTAL
           NAME OF                                  HOURLY
                               AND YEAR                          HOURS     FEES BILLED
         PROFESSIONAL                                RATES
                               ADMITTED                          BILLED
       PARTNERS
       Anders, Ginger       Litigation - 2005        $900.00         9.7     $8,730.00
       Golder, Chad         Litigation - 2007        $825.00        31.2    $25,740.00
       Verrilli, Donald     Litigation - 1989       $1,300.00       23.0    $29,900.00
                                                       Totals:      63.9    $64,370.00
       ASSOCIATES
       Boyce, Sarah         Litigation - 2013         $725.00       19.5    $14,137.50
                                                       Totals:      19.5    $14,137.50
       PARALEGALS
                          Litigation
       Jacobsen, Arn                                  $350.00        1.2       $420.00
                          Paralegal
                                                       Totals:       1.2       $420.00

                                            All Professionals:      84.6    $78,927.50
                                           Less 15% Discount                $67,088.38




                                                7
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39          Desc: Main
                           Document Page 8 of 84


                                     Schedule 3
           Summary of Actual and Necessary Expenses Incurred for the Period
                      June 1, 2018 through September 30, 2018

                         Expense Category              Amount
                 Court Fees - First Circuit
                                                             $462.00
                 Admissions
                 Messenger                                     $0.00
                 Telephone Conferences                         $0.00
                 Meals                                         $0.00
                 Travel - Hotel                                $0.00
                 Travel – Ground                               $0.00
                                              Total:         $462.00




                                              8
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39        Desc: Main
                           Document Page 9 of 84



 Dated: November 16, 2018       /s/ Donald B. Verrilli, Jr.
                                MUNGER, TOLLES & OLSON LLP
                                Donald B. Verrilli, Jr. (pro hac vice)
                                Ginger D. Anders (pro hac vice)
                                Chad I. Golder (pro hac vice)
                                Sarah G. Boyce (pro hac vice)
                                Adele M. El-Khouri (pro hac vice)
                                Rachel G. Miller-Ziegler (pro hac vice)
                                1155 F Street N.W., Seventh Floor
                                Washington, D.C. 20004-1357
                                Telephone:     (202) 220-1100
                                Facsimile:     (202) 220-2300
                                Email:         Donald.Verrilli@mto.com
                                               Ginger.Anders@mto.com
                                               Chad.Golder@mto.com
                                               Sarah.Boyce@mto.com
                                               Adele.El-Khouri@mto.com
                                               Rachel.Miller-Ziegler@mto.com

                                Attorneys for The Financial Oversight and
                                Management Board for Puerto Rico, as Representative of The
                                Commonwealth of Puerto Rico




                                       9
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                                         Desc: Main
                          Document Page 10 of 84


                               IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF PUERTO RICO


 In re:                                                         PROMESA
                                                                Title III
 THE FINANCIAL OVERSIGHT AND
 MANAGEMENT BOARD FOR PUERTO                                    No. 17 BK 3283-LTS
 RICO,
                                                                (Jointly Administered)
            as representative of

 THE COMMONWEALTH OF PUERTO
 RICO, et al.

            Debtors 1



          INTERIM APPLICATION OF MUNGER, TOLLES & OLSON LLP FOR
          ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED AND
         REIMBURSEMENT OF EXPENSES INCURRED AS ATTORNEYS TO THE
     FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO FOR
           THE PERIOD FROM JUNE 1, 2018 THROUGH SEPTEMBER 30, 2018

 To the Honorable United States District Court Judge Laura Taylor Swain


            Munger, Tolles & Olson LLP (“MTO”), attorneys for the Financial Oversight and

 Management Board for Puerto Rico (the “Oversight Board”) as representative of the

 Commonwealth of Puerto Rico (“Commonwealth”), pursuant to section 315(b) of the Puerto

 Rico Oversight, Management, and Economic Stability Act (“PROMESA”), sections 316 and 317

 of PROMESA, Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy


 1
     The Debtors in these Title III Cases, along with each Debtor’s respective Title III case number and the last four (4)
       digits of each Debtor’s federal tax identification number, as applicable, are the (i) Commonwealth of Puerto
       Rico (Bankruptcy Case No. 17 BK 3283-LTS) (Last Four Digits of Federal Tax ID: 3481); (ii) Puerto Rico
       Sales Tax Financing Corporation (“COFINA”) (Bankruptcy Case No. 17 BK 3284-LTS) (Last Four Digits of
       Federal Tax ID: 8474); (iii) Puerto Rico Highways and Transportation Authority (“HTA”) (Bankruptcy Case
       No. 17 BK 3567-LTS) (Last Four Digits of Federal Tax ID: 3808); and (iv) Employees Retirement System of
       the Government of the Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No. 17 BK 3566-LTS) (Last
       Four Digits of Federal Tax ID: 9686).
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                    Desc: Main
                          Document Page 11 of 84


 Rules”), Rule 2016-1 of the Local Bankruptcy Rules for the United States Bankruptcy Court for

 the District of Puerto Rico (the “Local Rules”) including the United States Trustee Guidelines for

 Reviewing Applications for Compensation and Reimbursement of Expenses referenced therein,

 and in accordance with this Court’s Second Amended Order Setting Procedures for Interim

 Compensation and Reimbursement of Expenses of Professionals (Dkt. No. 3269) (the “Interim

 Compensation Order”), hereby submits its interim fee application (the “Fee Application”) for

 allowance of compensation for professional services provided in the amount of $344,778.70 and

 reimbursement of actual and necessary expenses in the amount of $462.00 that MTO incurred for

 the period from June 1, 2018 through September 30, 2018 (the “Fee Period”). In support of this

 Fee Application, MTO submits the certification of Donald B. Verrilli, Jr., a partner at MTO, (the

 “Verrilli Declaration”), which is attached hereto as Exhibit A and incorporated by reference. In

 further support of this Fee Application, MTO respectfully states as follows.

                                           Jurisdiction

        1.      The United States District Court for the District of Puerto Rico (the “Court”) has

 jurisdiction over this matter pursuant to PROMESA section 306(a).

        2.      Venue is proper pursuant to PROMESA section 307(a).

        3.      The bases for the relief requested herein are PROMESA sections 316 and 317, the

 Bankruptcy Rules, the Local Rules, and the Interim Compensation Order.

                                           Background

        4.      On June 30, 2016, the Oversight Board was established under PROMESA section

 101(b). On August 31, 2016, President Obama appointed the Oversight Board’s seven voting

 members.

        5.      On August 7, 2017, Aurelius filed a complaint alleging the Board was selected in

 violation of the Appointments Clause, undermining the Constitutionality of PROMESA.

                                                 2
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                   Desc: Main
                          Document Page 12 of 84




                                         MTO Retention

        6.     On September 5, 2017, the Oversight Board entered into an agreement to retain

 MTO (the “Retention Agreement”) for legal representation regarding the challenge to the

 Constitutionality of PROMESA (matter number 00002). The Retention Agreement authorizes

 the Oversight Board to compensate and reimburse MTO in accordance with the Bankruptcy

 Code, the Bankruptcy Rules, the Local Bankruptcy Rules, and the Interim Compensation Order.

 The Retention Agreement also authorizes the Oversight Board to compensate MTO at the

 standard hourly rates it charges, less a 15% discount, for services of this type and to reimburse

 MTO for certain actual and necessary out-of-pocket expenses incurred. The particular terms of

 MTO’s engagement are detailed in the engagement letter by and between MTO and Jaime A. El

 Koury, the General Counsel of the Oversight Board, effective as of September 5, 2017, which is

 attached hereto in Exhibit B.

        7.     On May 29, 2018, the Oversight Board entered into a second agreement to retain

 MTO (the “Retention Amendment”) for legal representation regarding the Board’s authority to

 enforce the requirements of it fiscal plan (matter number 00003). The Retention Amendment

 adopted the terms of the original Retention Agreement.         The particular terms of MTO’s

 engagement are detailed in the engagement letter by and between MTO and Jaime A. El Koury,

 the General Counsel of the Oversight Board, effective as of May 29, 2018, which is attached

 hereto in Exhibit B.

        8.     MTO believes that the relief requested herein complies with the controlling

 guidelines.

                                        Relief Requested

        9.     Pursuant to the Interim Compensation Order MTO seeks compensation for

                                                3
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                Desc: Main
                          Document Page 13 of 84


 professional services rendered to the Oversight Board during the Fee Period in the amount of

 $344,778.70 and reimbursement of actual and necessary expenses incurred in connection with

 providing such services in the amount of $462.00. All of the fees and expenses MTO seeks in

 this Fee Application are allocated to the Oversight Board.

         10.    MTO submitted Monthly Fee Statements (as defined in the Interim Compensation

 Order) seeking payment of (a) 90 percent of the fees incurred by the Oversight Board for

 reasonable and necessary professional services rendered by MTO and (b) 100 percent of the

 actual and necessary costs and expenses incurred by MTO in connection with the services

 provided to the Oversight Board for each month.

         11.    On July 26, 2018, MTO served on the Notice Parties (as defined in the interim

 compensation order) a Third Monthly Fee Statement for the period from June 1, 2018 through

 June 30, 2018. In the Third Monthly Fee Statement, MTO requested payment of $18,002.37

 (90% of the $20,002.63 billed for professional services) of which $0.00 has been paid to date.

 On August 24, 2018, MTO served on the Notice Parties a Fourth Monthly Fee Statement for the

 period from July 1, 2018 through July 31, 2018. In the Fourth Monthly Fee Statement, MTO

 requested payment of $103,691.16 (90% of the $115,212.40 billed for professional services) of

 which $0.00 has been paid to date. On November 15, 2018, MTO served on the Notice Parties a

 Consolidated Monthly Fee Statement for the period from August 1, 2018 through September 30,

 2018.

         12.    No objections were filed to the Third or Fourth Monthly Fee Statements and

 MTO submitted to the Notice Parties the required Monthly Fee Objection Statements. To date,

 MTO has not received any payment for its fees, costs, and expenses incurred during the periods

 covered by the Third and Fourth Monthly Fee Statements. The deadline for objections to the



                                                 4
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                   Desc: Main
                          Document Page 14 of 84


 Consolidated Monthly Fee Statement is December 6, 2018.

        13.     MTO seeks, by this Fee Application, payment of its fees for the Fourth Interim

 Fee Period required under the Interim Compensation Order in the amount of $344,778.70 and

 payment of its expenses in the amount of $462.00.

                         Fees and Expenses Incurred During Fee Period

 A.     Customary Billing Disclosures.

        14.     MTO sets its hourly rates at a level designed to compensate it fairly for the work

 of its attorneys and paraprofessionals and to cover fixed and routine expenses. The hourly rates

 and corresponding rate structure MTO uses in its representation of the Oversight Board are the

 same as the hourly rates and corresponding rate structure that MTO uses in other representations,

 and are comparable to the hourly rates and corresponding rate structure that MTO uses for

 complex corporate and litigation matters, whether in court or otherwise, regardless of whether a

 fee application is required. In accordance with ordinary practice, hourly billing rates for MTO

 timekeepers changed effective as of January 1, 2018. These rates increases were disclosed and

 agreed to in the Retention Agreement and Retention Amendment.

 B.     Fees Incurred During Fee Period.

        15.     In the ordinary course of practice, MTO maintains computerized records of the

 time expended to render the professional services required by the Oversight Board. For the

 convenience of the Court and all parties-in-interest, attached hereto as Schedule 2 is a summary,

 by matter, of fees incurred and hours expended during the Fee Period, setting forth the following

 information:

        •       the name, title, and department of each attorney and paraprofessional for whose
                work on these cases compensation is sought;

        •       The year each attorney was admitted to the bar


                                                 5
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                        Desc: Main
                          Document Page 15 of 84


        •         the hourly billing rate for each attorney and each paraprofessional at MTO’s
                  billing rates during the Fee Period;

        •         the aggregate time expended and fees billed by each attorney and each
                  paraprofessional during the Fee Period;

        •         a calculation of total compensation requested.

 C.     Actual and Necessary Expenses Incurred During Fee Period.

            16.     It is MTO’s policy to charge its clients in all areas of practice for expenses

   incurred in connection with its clients’ cases. The expenses charged to clients include, among

   other things, court fee, telephone conference call and international call charges, mail, express

   mail, and overnight delivery service charges, special or hand delivery charges, document

   retrieval charges, charges for mass mailings (including envelopes and labels) provided by

   MTO to outside copying services, airfare, meals, lodging, transcription costs, and non-ordinary

   overhead expenses. MTO charges the Oversight Board for these expenses in a manner and at

   rates consistent with charges made generally to MTO’s other clients and within the guidelines

   set forth in the Local Rules, the Bankruptcy Rules, and the Interim Compensation Order. MTO

   believes that it is more appropriate to charge these expenses to the clients incurring them than

   to increase the hourly rates and spread the expenses among all clients. MTO does not charge

   clients for office supplies, standard duplication, facsimile transmissions, or secretarial support.

        17.       For the convenience of the Court and all parties-in-interest, Schedule 3 contains a

 summary of expenses for which MTO is seeking reimbursement by category and the invoices

 attached as Exhibit D contain MTO’s detailed records of expenses incurred during the Fee

 Period in the rendition of professional services to the Oversight Board.




                                                    6
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                       Desc: Main
                          Document Page 16 of 84


                 Summary of Legal Services Rendered During the Fee Period

        18.     On September 5, 2017, the Oversight Board entered into an agreement to retain

 MTO (the “Retention Agreement”) for legal representation regarding challenges to the

 Constitutionality of PROMESA. Since its retention, MTO has worked diligently with

 representatives of the Oversight Board to prepare for and litigate Constitutional challenges.

        19.     On May 29, 2018, the Oversight Board entered into a second agreement to retain

 MTO (the “Retention Amendment”) for legal representation regarding the Board’s authority to

 enforce the requirements of it fiscal plan. Since the amendment, MTO has worked diligently

 with representatives of the Oversight Board to create a litigation strategy and prepare

        20.     MTO has worked with the Oversight Board and its other counsel to (a) prepare

 pleadings and briefs in litigation matters; (b) prepare for hearings; (c) research jurisprudence

 regarding Constitutional issues; and (d) performed other professional services as described in this

 application and reflected in Schedule 2 and Exhibit D.

        21.     Pursuant to the Interim Compensation Order MTO seeks an allowance for

 professional services rendered to the Oversight Board during the Fee Period in the amount of

 $344,778.70 and reimbursement of actual and necessary expenses incurred in connection with

 providing such services in the amount of $462.00. MTO has applied a 15% discount on the

 hourly rates of all professionals and paraprofessionals working on these matters.

        22.     MTO maintains electronic records of time billed for services rendered to the

 Oversight Board. Copies of the these records, subject to redaction to preserve confidentiality of

 work product and attorney-client privilege, are provided in invoice form as Exhibit D.

        23.     MTO’s summary of itemized time records for professionals and paralegals

 performing services for the Oversight Board during the Compensation Period is attached as



                                                  7
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                              Desc: Main
                          Document Page 17 of 84


 Schedule 2. During the compensation period, MTO recorded 250.1 hours by partners, 213.3

 hours by associates, and 27.3 hours by paraprofessionals. The fees charged by MTO, as set forth

 in Schedule 2, are in accordance with the firm’s existing billing rates in effect during the

 Compensation Period.

        24.    All entries itemized in MTO’s time records comply with the requirements set

 forth in the Guidelines and include a project category, a description of the activity or service

 performed and the number of hours spent by each individual providing the services.

        Applicant Statement in Compliance with Appendix B Guidelines C.5

        25.    The following answers are provided in response to the questions set forth in

 Guidelines paragraph C.5:

          Question:   Did you agree to any variations from, or alternatives to, your standard
                      or customary billing rates, fees or terms for services pertaining to this
                      engagement that were provided during the application period? If so,
                      please explain.

          Response: Yes. As described in the Engagement Letter, MTO agreed to a 15%
                    discount on professional fees.

          Question:   If the fees sought in this fee application as compared to the fees
                      budgeted for the time period covered by this fee application are higher
                      by 10% or more, did you discuss the reasons for the variation with the
                      client?

          Response: MTO did not prepare budgets for the Compensation Period

          Question:   Have any of the professionals included in this fee application varied
                      their hourly rate based on the geographic location of the bankruptcy
                      case?

          Response: No.




                                                    8
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                            Desc: Main
                          Document Page 18 of 84


          Question:   Does the fee application include time or fees related to reviewing or
                      revising time records or preparing, reviewing, or revising invoices? (This
                      is limited to work involved in preparing and editing billing records that
                      would not be compensable outside of bankruptcy and does not include
                      reasonable fees for preparing a fee application.). If so, please quantify
                      by hours and fees.

          Response: No.

          Question:   Does this fee application include time or fees for reviewing time
                      records to redact any privileged or other confidential information? If
                      so, please quantify by hours and fees.

          Response: No.

          Question:   If the fee application includes any rate increases since retention: (i) Did
                      your client review and approve those rate increases in advance? (ii) Did
                      your client agree when retaining the law firm to accept all future rate
                      increases? If not, did you inform your client that they need not agree
                      to modified rates or terms in order to have you continue the
                      representation, consistent with ABA Formal Ethics Opinion 11-458?

          Response: Yes. The Retention Agreement identifies that MTO's rates will increase
                    annually on January 1. The Retention Amendment also notes the
                    increase.




        Professionals Billing Fewer than Five Hours per Month

        26.    The following chart indicates which professionals billed fewer than five hours per

 month, the months for which fewer than five hours was billed, and an explanation of why the use

 of such professional was reasonable and necessary.

                                  Months in
                                  which less
                                  than 5 hours      Explanation of Why Services Were
                Professional      were billed       Reasonable and Necessary
                                                    Ms. Boyce is an associate in MTO's
                                                    litigation department who assisted
                                                    with and advised on litigation
                Boyce, Sarah      August 2018       strategy.

                                                    9
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                           Desc: Main
                          Document Page 19 of 84




                                                       Ms. Anders is a Partner in MTO's
                                                       litigation department who analyzed
                   Anders, Ginger      June 2018       and advised on litigation strategy.


                                                       Mr. Golder is a Partner in MTO's
                                                       litigation department who analyzed
                   Golder, Chad        August 2018     and advised on litigation strategy.
                                                       Mr. Verrilli is a Partner in MTO's
                                                       litigation department and the lead
                                                       attorney overseeing work on these
                   Verrilli, Donald    June 2018       matters.


           27.    To provide a meaningful summary of MTO’s services provided on behalf of the

 Oversight Board, MTO has established, in accordance with its internal billing procedures, certain

 subject matter categories (“Matter Number”).

   Matter                                                                  Hours        Total Compensation
                               Matter Category Description
   Number                                                                  Billed              Billed
     002         Constitutional Litigation                                     406.1             $277,690.33
     003         Fiscal Plan Enforcement                                        84.6              $67,088.38
   Total                                                                       490.7             $344,778.70

           28.
                  In addition, subject to redaction for attorney-client privilege, work product

 doctrine, and confidentiality where necessary to protect the Oversight Board, MTO’s

 computerized records of time expended on its representation of the Oversight Board are attached

 hereto as Exhibit D.


           Summary of Legal Services Provided During the Compensation Period

           29.    The following is a summary, by Matter Category, of the most significant

 professional services provided by MTO during the Fee Period.




                                                      10
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                       Desc: Main
                          Document Page 20 of 84


        (a)     Constitutional Litigation (Matter Number 2)

                        Total Fees:  $277,690.33
                        Total Hours: 490.7

        30.     This Matter Category includes time spent by MTO attorneys relating to defending

 the Board against Aurelius’ Appointments Clause challenge. Specifically, MTO attorneys spent

 time researching and analyzing Constitutional arguments and strategies; reviewing and preparing

 briefs, motions, and other pleadings; and planning and preparing for oral arguments.

        (b)     Fiscal Plan Enforcement (Matter Number 3)

                        Total Fees:  $67,088.38
                        Total Hours: 84.6

        31.     This Matter Category includes time spent by MTO attorneys advising the Board

 regarding its legal options if the Commonwealth does not comply with the Board’s certified

 Fiscal Plan and budget.

          MTO’s Requested Compensation and Reimbursement Should be Allowed

        32.     All services for which MTO seeks approval, and expenses for which it seeks

 reimbursement, were performed on behalf of the Oversight Board. In connection with the

 matters covered by this Application, MTO received no payment and no promises of payment for

 services rendered, or to be rendered, from any source other than the Oversight Board. There is

 no agreement or understanding between MTO and any other person, other than members of the

 firm, for the sharing of compensation received for services rendered in this Title III case.


        33.     PROMESA sections 316 and 317 provide for interim compensation of

 professionals and govern the Court’s award of such compensation. 48 U.S.C. §§ 2176-2177.

 PROMESA section 316 provides that a court may award a professional person employed by the

 Debtor or the Oversight Board under PROMESA “(1) reasonable compensation for actual,


                                                  11
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                    Desc: Main
                          Document Page 21 of 84


 necessary services rendered by the professional person, or attorney and by any paraprofessional

 person employed by any such person; and (2) reimbursement for actual, necessary expenses.” 48

 U.S.C. § 2176(a). 11 U.S.C. § 330(a)(1). Section 316 also sets forth the criteria for the award

 of such compensation and reimbursement:


                In determining the amount of reasonable compensation to be awarded …
                the court shall consider the nature, the extent, and the value of such
                services, taking into account all relevant factors, including—

                        (1)    the time spent on such services;

                        (2)    the rates charged for such services;
                        (3)    whether the services were necessary to the
                               administration of, or beneficial at the time at which
                               the service was rendered toward the completion of,
                               a case under this chapter;
                        (4)    whether the services were performed within a
                               reasonable amount of time commensurate with the
                               complexity, importance, and nature of the problem,
                               issue, or task addressed;
                        (5)    with respect to a professional person, whether the
                               person is board certified or otherwise has
                               demonstrated skill and experience …; and
                        (6)    whether the compensation is reasonable based on
                               the customary compensation charged by
                               comparably skilled practitioners in cases other than
                               cases under this subchapter or title 11.
 48 U.S.C. § 2176(c).

        34.     The services for which MTO seeks compensation in this Fee Application were, at

 the time rendered, necessary for and beneficial to the Oversight Board. MTO performed the

 services for the Oversight Board in an efficient and effective manner and the results obtained

 benefited the Oversight Board.

        35.     MTO’s services were consistently performed in a timely manner commensurate

 with the complexity, importance, and nature of the issues involved. Further, MTO used its


                                                12
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                  Desc: Main
                          Document Page 22 of 84


 reasonable efforts to avoid any duplication of services. MTO also minimized its disbursements,

 and the actual expenses incurred in providing professional services were absolutely necessary,

 reasonable, and justified under the circumstances.

        36.     In sum, MTO believes that the compensation requested is appropriate given the

 complexity and breadth of the matters involved, the time expended by MTO professionals and

 paraprofessionals, the nature and extent of the services rendered by MTO, the necessity of such

 services, the value of MTO’s services, and the cost of comparable services outside of

 bankruptcy. Accordingly, MTO respectfully submits that approval of the compensation sought

 herein is warranted.

                                Reservation of Rights and Notice

        37.     It is possible that some professional time expended or expenses incurred during

 the Fee Period are not reflected in the Fee Application. MTO reserves the right to include such

 amounts in future fee applications.

        38.     Pursuant to the Interim Compensation Order, (a) any Notice Party that wishes to

 object to the Fee Application must file its objection with the Court and serve it on MTO and the

 Notice Parties so that it is actually received on or before December 6, 2018 at 4:00 p.m.

 (Atlantic Standard Time).




                                                13
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                         Desc: Main
                          Document Page 23 of 84


                                              No Prior Request

        39.         No prior application for the relief requested herein has been made to this or any

 other court.

                                                    Notice

        40.         Pursuant to the Interim Compensation Order, notice of this Application has been

 served upon:

                  i.   attorneys for the Oversight Board, Proskauer Rose LLP, Eleven Times
                       Square, New York, NY 10036, Attn: Martin J. Bienenstock, Esq.
                       (mbienenstock@proskauer.com) and Ehud Barak,
                       Esq.(ebarak@proskauer.com), and Proskauer Rose LLP, 70 West Madison
                       Street, Chicago, IL 60602, Attn: Paul V. Possinger,
                       Esq.(ppossinger@proskauer.com);

                 ii.   attorneys for the Oversight Board, O’Neill & Borges LLC, 250 Muñoz Rivera
                       Ave., Suite 800, San Juan, PR 00918, Attn: Hermann D.        Bauer, Esq.
                       (hermann.bauer@oneillborges.com);

                iii.   attorneys for the Puerto Rico Fiscal Agency and Financial Advisory
                       Authority, O’Melveny & Myers LLP, Times Square Tower, 7 Times Square,
                       New York, NY 10036, Attn: John J. Rapisardi, Esq. (jrapisardi@omm.com),
                       Suzzanne Uhland, Esq.(suhland@omm.com), and Diana M. Perez,
                       Esq.(dperez@omm.com);

                iv.    attorneys for the Puerto Rico Fiscal Agency and Financial Advisory
                       Authority, Marini Pietrantoni Muñiz LLC, MCS Plaza, Suite 500, 255 Ponce
                       de León Ave, San Juan, PR 00917, Attn: Luis C. Marini-Biaggi, Esq.
                       (lmarini@mpmlawpr.com) and Carolina Velaz-Rivero Esq.
                       (cvelaz@mpmlawpr.com);

                 v.    the Office of the United States Trustee for the District of Puerto Rico, Edificio
                       Ochoa, 500 Tanca Street, Suite 301, San Juan, PR 00901 (re: In re:
                       Commonwealth of Puerto Rico);

                vi.    attorneys for the Official Committee of Unsecured Creditors, Paul Hastings
                       LLP, 200 Park Ave., New York, NY 10166, Attn: Luc. A Despins, Esq.
                       (lucdespins@paulhastings.com);

                vii.   attorneys for the Official Committee of Unsecured Creditors, Casillas,
                       Santiago & Torres LLC, El Caribe Office Building, 53 Palmeras Street, Ste.
                       1601, San Juan, PR 00901, Attn: Juan J. Casillas Ayala, Esq.
                       (jcasillas@cstlawpr.com) and Alberto J.E. Añeses Negrón, Esq.
                       (aaneses@cstlawpr.com);
                                                     14
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                Desc: Main
                          Document Page 24 of 84


          viii.   attorneys for the Official Committee of Retired Employees, Jenner & Block
                  LLP, 919 Third Ave., New York, NY 10022, Attn: Robert Gordon, Esq.
                  (rgordon@jenner.com) and Richard Levin, Esq.(rlevin@jenner.com), and
                  Jenner & Block LLP, 353 N. Clark Street, Chicago, IL 60654, Attn: Catherine
                  Steege, Esq.(csteege@jenner.com) and Melissa Root,
                  Esq.(mroot@jenner.com);

           ix.    attorneys for the Official Committee of Retired Employees, Bennazar, García
                  & Milián, C.S.P., Edificio Union Plaza, PH-A, 416 Ave. Ponce de León, Hato
                  Rey, PR 00918, Attn: A.J. Bennazar-Zequeira, Esq. (ajb@bennazar.org);

            x.    the Puerto Rico Department of Treasury, PO Box 9024140, San Juan, PR
                  00902-4140, Attn: Reylam Guerra Goderich, Deputy Assistant of Central
                  Accounting (Reylam.Guerra@hacienda.pr.gov); Omar E. Rodríguez Pérez,
                  CPA, Assistant Secretary of Central Accounting
                  (Rodriguez.Omar@hacienda.pr.gov); Angel L. Pantoja Rodríguez, Deputy
                  Assistant Secretary of Internal Revenue and Tax Policy
                  (angel.pantoja@hacienda.pr.gov); Francisco Parés Alicea, Assistant Secretary
                  of Internal Revenue and Tax Policy (francisco.pares@hacienda.pr.gov); and
                  Francisco Peña Montañez, CPA, Assistant Secretary of the Treasury
                  (Francisco.Pena@hacienda.pr.gov);

           xi.    attorneys for the Fee Examiner, EDGE Legal Strategies, PSC, 252 Ponce de
                  León Avenue, Citibank Tower, 12th Floor, San Juan, PR 00918, Attn: Eyck
                  O. Lugo (elugo@edgelegalpr.com); and

          xii.    attorneys for the Fee Examiner, Godfrey & Kahn, S.C., One East Main Street,
                  Suite 500, Madison, WI 53703, Attn: Katherine Stadler
                  (KStadler@gklaw.com).




                            [Remainder of Page Intentionally Left Blank]




                                             15
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                  Desc: Main
                          Document Page 25 of 84


        WHEREFORE, MTO respectfully requests that the Court enter an order (a) allowing

 MTO interim compensation for professional and paraprofessional services provided during the

 Fee Period in the amount of $344,778.70, and reimbursement of actual, reasonable, and

 necessary expenses incurred in the Fee Period in the amount of $462.00; (b) authorizing and

 directing the Oversight Board to remit payment to MTO for such fees and expenses; and

 (c) granting such other relief as is appropriate under the circumstances.




 Dated: November 16, 2018                /s/ Donald B. Verrilli, Jr.
                                         MUNGER, TOLLES & OLSON LLP
                                         Donald B. Verrilli, Jr. (pro hac vice)
                                         Ginger D. Anders (pro hac vice)
                                         Chad I. Golder (pro hac vice)
                                         Sarah G. Boyce (pro hac vice)
                                         Adele M. El-Khouri (pro hac vice)
                                         Rachel G. Miller-Ziegler (pro hac vice)
                                         1155 F Street N.W., Seventh Floor
                                         Washington, D.C. 20004-1357
                                         Telephone:     (202) 220-1100
                                         Facsimile:     (202) 220-2300
                                         Email:         Donald.Verrilli@mto.com
                                                        Ginger.Anders@mto.com
                                                        Chad.Golder@mto.com
                                                        Sarah.Boyce@mto.com
                                                        Adele.El-Khouri@mto.com
                                                        Rachel.Miller-Ziegler@mto.com

                                         Attorneys for The Financial Oversight and
                                         Management Board for Puerto Rico, as Representative of The
                                         Commonwealth of Puerto Rico




                                                 16
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39   Desc: Main
                          Document Page 26 of 84


                                     Exhibit A

                         Certification under the Guidelines
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                                         Desc: Main
                          Document Page 27 of 84


                               IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF PUERTO RICO


 In re:                                                         PROMESA
                                                                Title III
 THE FINANCIAL OVERSIGHT AND
 MANAGEMENT BOARD FOR PUERTO                                    No. 17 BK 3283-LTS
 RICO,
                                                                (Jointly Administered)
            as representative of

 THE COMMONWEALTH OF PUERTO
 RICO, et al.

            Debtors 1



  CERTIFICATION UNDER THE GUIDELIENS FOR FEES AND DISBURSEMENTS
     FOR PROFESSIONALS IN REGARD TO THE INTERIM APPLICATION OF
  MUNGER, TOLLES & OLSON LLP FOR ALLOWANCE OF COMPENSATION FOR
   SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES INCURRED AS
 ATTORNEYS TO THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR
 PUERTO RICO FOR THE PERIOD FROM JUNE 1, 2018 THROUGH SEPTEMBER 30,
                               2018


            Pursuant to the United States Trustee Guidelines for Reviewing Applications for

 Compensation and Reimbursement of Expenses Filed under 11 U.S.C. § 330 by Attorneys in

 Larger Chapter 11 Cases issued by the Executive Office for the United States Trustee, 28 CFR

 Part 58, Appendix B (the “Guidelines”), together with Local Rule 2016-1, the undersigned, a

 Partner of the firm Munger, Tolles & Olson LLP (“MTO”), attorneys for the Financial Oversight


 1
     The Debtors in these Title III Cases, along with each Debtor’s respective Title III case number and the last four (4)
       digits of each Debtor’s federal tax identification number, as applicable, are the (i) Commonwealth of Puerto
       Rico (Bankruptcy Case No. 17 BK 3283-LTS) (Last Four Digits of Federal Tax ID: 3481); (ii) Puerto Rico
       Sales Tax Financing Corporation (“COFINA”) (Bankruptcy Case No. 17 BK 3284-LTS) (Last Four Digits of
       Federal Tax ID: 8474); (iii) Puerto Rico Highways and Transportation Authority (“HTA”) (Bankruptcy Case
       No. 17 BK 3567-LTS) (Last Four Digits of Federal Tax ID: 3808); and (iv) Employees Retirement System of
       the Government of the Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No. 17 BK 3566-LTS) (Last
       Four Digits of Federal Tax ID: 9686).
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                       Desc: Main
                          Document Page 28 of 84


 and Management Board for Puerto Rico (the “Oversight Board”) pursuant to section 315(b) of

 the Puerto Rico Oversight, Management, and Economic Stability Act (“PROMESA”), 2 hereby

 certifies with respect to MTO’s interim application for allowance of compensation for services

 rendered and reimbursement of expenses incurred with respect to the Debtor’s Title III case,

 dated November 16, 2018 (the “Fee Application”), for the period from June 1, 2018 through and

 including September 30, 2018 (the “Compensation Period”) as follows:

           1. I am the professional designated by MTO in respect of compliance with the Guidelines

           and Local Rule 2016-1.

           2. I make this certification in support of the Fee Application for interim compensation

           and reimbursement of expenses incurred during the Compensation Period in accordance

           with the Guidelines and Local Rule 2016-1.

           3. In connection therewith, I hereby certify that:

                   a)      I have read the Fee Application

                   b)      To the best of my knowledge, information, and belief, formed after
                           reasonable inquiry, the fees and disbursements sought in the Fee
                           Application are permissible under the relevant rules, court orders, and the
                           Guidelines.

                   c)      Except to the extent disclosed in the Fee Application or prohibited by the
                           Guidelines, the fees and disbursements sought in the Fee Application are
                           billed at rates customarily employed by MTO and generally accepted by
                           MTO’s clients.       In addition, none of the professionals seeking
                           compensation varied their hourly rate based on the geographic location of
                           the Oversight Board’s case.

                   d)      MTO does not make a profit on costs or expenses for which it seeks
                           reimbursement, whether the service is performed by MTO in-house or
                           through a third party.

                   e)      MTO is not seeking compensation for time spent reviewing time entries
                           included in invoices.

 2
     PROMESA has been codified at 48 U.S.C. §§ 2101-2241



                                                      19
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                Desc: Main
                          Document Page 29 of 84


              f)      no agreement or understanding exists between MTO and any other person
                      for the sharing of compensation to be received in connection with the
                      above cases except as authorized pursuant to the Bankruptcy Code,
                      Bankruptcy Rules, and Local Bankruptcy Rules.

              g)      All services for which compensation is sought were professional services
                      on behalf of the Oversight Board and not on behalf of any other person.

       3. I certify that MTO has previously provided monthly statements of fees and

       disbursements by serving monthly statements in accordance with the Interim

       Compensation Order (as defined in the Application), except that completing reasonable

       and necessary internal accounting and review procedures may have, at times, precluded

       filing fee statements within the time periods specified in the Order.


 Dated: November 16, 2018               /s/ Donald B. Verrilli, Jr.
                                        MUNGER, TOLLES & OLSON LLP
                                        Donald B. Verrilli, Jr. (pro hac vice)
                                        1155 F Street N.W., Seventh Floor
                                        Washington, D.C. 20004-1357
                                        Telephone:     (202) 220-1100
                                        Facsimile:     (202) 220-2300
                                        Email:         Donald.Verrilli@mto.com

                                        Attorney for The Financial Oversight and
                                        Management Board for Puerto Rico, as Representative of The
                                        Commonwealth of Puerto Rico




                                                20
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39   Desc: Main
                          Document Page 30 of 84


                                    Exhibit B

                   Retention Agreement and Retention Amendment




                                       21
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39   Desc: Main
                          Document Page 31 of 84
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39   Desc: Main
                          Document Page 32 of 84
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39   Desc: Main
                          Document Page 33 of 84
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39   Desc: Main
                          Document Page 34 of 84
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39   Desc: Main
                          Document Page 35 of 84
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39   Desc: Main
                          Document Page 36 of 84
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39   Desc: Main
                          Document Page 37 of 84
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39   Desc: Main
                          Document Page 38 of 84
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39   Desc: Main
                          Document Page 39 of 84
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39   Desc: Main
                          Document Page 40 of 84
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39   Desc: Main
                          Document Page 41 of 84
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39   Desc: Main
                          Document Page 42 of 84
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39   Desc: Main
                          Document Page 43 of 84
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39   Desc: Main
                          Document Page 44 of 84
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39   Desc: Main
                          Document Page 45 of 84


                                   Exhibit C

                                 Proposed Order




                                       22
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                                         Desc: Main
                          Document Page 46 of 84


                               IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF PUERTO RICO


 In re:                                                         PROMESA
                                                                Title III
 THE FINANCIAL OVERSIGHT AND
 MANAGEMENT BOARD FOR PUERTO                                    No. 17 BK 3283-LTS
 RICO,
                                                                (Jointly Administered)
            as representative of

 THE COMMONWEALTH OF PUERTO
 RICO, et al.

            Debtors 3



   ORDER APPROVING THE INTERIM APPLICATION OF MUNGER, TOLLES &
 OLSON LLP FOR ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED
   AND REIMBURSEMENT OF EXPENSES INCURRED AS ATTORNEYS TO THE
 FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO FOR
       THE PERIOD FROM JUNE 1, 2018 THROUGH SEPTEMBER 30, 2018


            Upon Application of Munger, Tolles & Olson LLP (“MTO”), attorneys for the Financial

 Oversight and Management Board for Puerto Rico (the “Oversight Board”) as representative of

 the Commonwealth of Puerto Rico (“Commonwealth”), pursuant to section 315(b) of the Puerto

 Rico Oversight, Management, and Economic Stability Act, sections 316 and 317 of PROMESA,

 Rule 2016 of the Federal Rules of Bankruptcy Procedure, Rule 2016-1 of the Local Bankruptcy

 Rules for the United States Bankruptcy Court for the District of Puerto Rico including the United


 3
     The Debtors in these Title III Cases, along with each Debtor’s respective Title III case number and the last four (4)
       digits of each Debtor’s federal tax identification number, as applicable, are the (i) Commonwealth of Puerto
       Rico (Bankruptcy Case No. 17 BK 3283-LTS) (Last Four Digits of Federal Tax ID: 3481); (ii) Puerto Rico
       Sales Tax Financing Corporation (“COFINA”) (Bankruptcy Case No. 17 BK 3284-LTS) (Last Four Digits of
       Federal Tax ID: 8474); (iii) Puerto Rico Highways and Transportation Authority (“HTA”) (Bankruptcy Case
       No. 17 BK 3567-LTS) (Last Four Digits of Federal Tax ID: 3808); and (iv) Employees Retirement System of
       the Government of the Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No. 17 BK 3566-LTS) (Last
       Four Digits of Federal Tax ID: 9686).



                                                             23
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                         Desc: Main
                          Document Page 47 of 84


 States Trustee Guidelines for Reviewing Applications for Compensation and Reimbursement of

 Expenses referenced therein, and in accordance with this Court’s First Amended Order Setting

 Procedures for Interim Compensation and Reimbursement of Expenses of Professionals (Dkt.

 No. 1715) , seeking an allowance of interim compensation for professional services provided by

 MTO in the amount of $344,778.70 and for reimbursement of actual and necessary expenses in

 the amount of $462.00 incurred for the period from June 1, 2018 through September 30, 2018;

 and, this Court having determined that the legal and factual bases set forth in the Fee Application

 establish just cause for the relief requested herein; and after due deliberation, it is hereby

 ORDERED that:

        1)      The Fee Application is APPROVED as set forth herein.

        2)      Compensation to MTO for professional and paraprofessional services provided

                during the Fee Period is allowed on an interim basis in the amount of $344,778.70

        3)      Reimbursement to MTO of actual, reasonable, and necessary expenses incurred in

                the Fee Period is allowed on an interim basis in the amount of $462.00

        4)      The Financial Oversight and Management Board for Puerto Rico is authorized to

                pay MTO all fees and expenses allowed pursuant to the Order, less any amounts

                previously paid for such fees and expenses under the terms of the Interim

                Compensation Order.

        5)      The Financial Oversight and Management Board for Puerto Rico is authorized to

                take all actions necessary to effectuate the relief granted pursuant to this Order in

                accordance with the application.

 Dated: _________________, 2018                                 _______________________
        San Juan Puerto Rico                                    Honorable Laura Taylor Swain
                                                                United States District Judge




                                                   24
Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39   Desc: Main
                          Document Page 48 of 84


                                   Exhibit D

                                    Invoices




                                       25
     Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                      Desc: Main
                               Document Page 49 of 84
                                   MUNGER, TOLLES & OLSON LLP
                                    350 SOUTH GRAND AVENUE
                                    LOS ANGELES, CA 90071-3426


                                                 July 12, 2018

Jaime El Koury
General Counsel
Financial Oversight and Management Board for Puerto Rico
PO Box 192018
San Juan, PR 00919

Invoice Number: 578052                                                       Tax Identification No. XX-XXXXXXX

For professional services rendered through June 30, 2018 as follows:

Fiscal Plan Enforcement
MTO Matter Number: 28720-00003

 DATE        TKPR        TIME                                      SERVICES
 6/16/18      CIG         1.40    Research regarding potential HTA/toll lawsuit (1.3); emails with Ms. Boyce
                                  and Ms. Anders regarding same (.1)
 6/16/18      SGB         1.80    Analyze viability of enforcement regarding toll increases (1.0); draft email
                                  correspondence regarding enforcement regarding toll increases (.8).
 6/17/18      CIG         0.50    Emails with Ms. Boyce regarding potential HTA/toll issue (.3); research
                                  regarding same (.2).
 6/17/18      SGB         1.50    Analyze viability of enforcement regarding toll increases (1.0); draft email
                                  correspondences regarding same (0.5).
 6/18/18      CIG         1.70    Emails with Ms. Anders and Ms. Boyce regarding enforcement of TA tolls
                                  (.3); research regarding same (.3); prepare for meeting regarding same (0.4);
                                  participate in meeting with Mr. Verrilli, Ms. Anders, and Ms. Boyce
                                  regarding same (0.7).
 6/18/18      DBV         0.70    Conference with C. Golder, G. Anders, and S. Boyce regarding strategies
                                  and legal issues regarding litigation to enforce Board authority.
 6/18/18      GDA         1.00    Prepare for meeting concerning possible litigation regarding HTA toll
                                  increases (.3); meeting with Mr. Verrilli, Mr. Golder, and Ms. Boyce
                                  concerning possible litigation regarding HTA toll increases (.7).
 6/18/18      SGB         2.70    Analyze viability of a enforcement regarding toll increases (.6); draft email
                                  correspondence regarding viability of enforcement regarding toll increases
                                  (.6); conference with C. Golder regarding enforcement regarding toll
                                  increases (.1); conference with MTO team regarding viability of a suit and
                                  appropriate strategy (.7); analyze legislative history of PROMESA (.5); draft
     Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                         Desc: Main
                               Document Page 50 of 84
Matter Desc:      Fiscal Plan Enforcement
MTO Matter #:     28720-00003

 DATE           TKPR       TIME                                      SERVICES
                                      email correspondence regarding legislative history of PROMESA (.2).
 6/19/18        CIG          2.00     Prepare for meeting regarding HTA issue (0.2); participate in meeting with
                                      Mr. Verrilli, Ms. Anders, and Ms. Boyce regarding HTA issue (.5); draft
                                      talking points regarding same (.4); prepare conference call with FOMB
                                      (0.1); participate in conference call with MTO and FOMB teams (.5); edit
                                      draft violation letter (.2); email with Ms. Anders and Ms. Boyce regarding
                                      same (.1).
 6/19/18        DBV          0.50     Participate in call with J. El Koury, K. Rifkind, G. Anders, C. Golder and S.
                                      Boyce regarding strategies and issues regarding Board authority.
 6/19/18        GDA          0.50     Teleconference with Mr. Rifkind, Mr. El Koury, and MTO team concerning
                                      litigation over HTA toll increases.
 6/19/18        SGB          0.90     Draft email correspondence to MTO team regarding possible suit (.2);
                                      telephone conference with J. El Koury and K. Rifkind to discuss potential
                                      suit (.5); revise letter regarding budgetary variance (.2).
 6/20/18        SGB          4.50     Draft memorandum regarding possible suit against HTA.
 6/21/18        CIG          0.60     Edit summary of potential HTA lawsuit (.6).
 6/22/18        CIG          0.10     Emails with Ms. Boyce regarding memo on 203 issues.
 6/25/18        CIG          0.50     Meeting with Ms. Boyce regarding supplemental memorandum regarding
                                      Sections 203/205.
 6/25/18        SGB          7.10     Conference with C. Golder to discuss memorandum regarding HTA
                                      issue(.5); draft memorandum regarding HTA issue (6.6).
 6/26/18        CIG          0.60     Edit supplemental memorandum regarding Sections 203/205 (.4); call with
                                      Mr. Rifkind and Ms. Anders regarding same (.2).
 6/26/18        GDA          0.40     Review and revise draft memo analyzing litigation strategy concerning
                                      HTA.
                          29.00       TOTAL CHARGEABLE HOURS

TOTAL FEES                                                                                          $    22,787.50
  LESS FEE DISCOUNT                                                                                      (3,418.13)

NET FEES                                                                                                 19,369.38

INVOICE TOTAL                                                                                       $    19,369.38

                                                  FEE SUMMARY

TIMEKEEPER                                                TKPR           HOURS          RATE             AMOUNT
Golder, Chad I.                                            CIG             7.40         825.00            6,105.00



Inv#: 578052                                MUNGER, TOLLES & OLSON LLP                                         Page 2
     Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39             Desc: Main
                               Document Page 51 of 84
Matter Desc:    Fiscal Plan Enforcement
MTO Matter #:   28720-00003

TIMEKEEPER                                           TKPR        HOURS       RATE          AMOUNT
Verrilli, Donald B.                                  DBV            1.20   1,300.00          1,560.00
Anders, Ginger D.                                    GDA            1.90     900.00          1,710.00
Boyce, Sarah G.                                       SGB          18.50     725.00         13,412.50
                TOTAL                                              29.00                   22,787.50




Inv#: 578052                              MUNGER, TOLLES & OLSON LLP                            Page 3
     Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                     Desc: Main
                               Document Page 52 of 84
                                   MUNGER, TOLLES & OLSON LLP
                                         P.O. BOX 515065
                                    LOS ANGELES, CA 90051-5065


                                                July 12, 2018

Jaime El Koury
General Counsel
Financial Oversight and Management Board for Puerto Rico
PO Box 192018
San Juan, PR 00919

Invoice Number: 578052                                                        Tax Identification No. XX-XXXXXXX

MTO Matter Number: 28720-00003

For professional services rendered through June 30, 2018 as follows:

TOTAL FEES                                                                                     $    22,787.50
  LESS FEE DISCOUNT                                                                                 (3,418.13)

NET FEES                                                                                            19,369.38

INVOICE TOTAL                                                                                       19,369.38

PRIOR BALANCE                                                                                       48,654.00

TOTAL AMOUNT DUE                                                                               $    68,023.38




                     PLEASE RETURN THIS COPY WITH YOUR REMITTANCE

The following are instructions for electronic payments to Munger, Tolles & Olson LLP. Should you have
                 any questions, please feel free to contact us via email ~Billing@mto.com

                                               City National Bank
                                         555 South Flower St., 12th Floor
                                             Los Angeles, CA 90071
                                       Account Name:     Munger, Tolles & Olson LLP
                                       Account#:         210082948
                                       ABA Routing#:     122016066
                                       SWIFT Code:       CINAUS6L

                      Please reference invoice number 578052 or client number 28720 .


                                                                                                         Page 4
    Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39   Desc: Main
                              Document Page 53 of 84
                                  MUNGER, TOLLES & OLSON LLP
                                             P.O. BOX 515065
                                     LOS ANGELES, CA 90051-5065
The following invoices remain unpaid according to our records:

DATE          INVOICE            AMOUNT          BALANCE
06/25/18      577858             48,654.00        48,654.00
                                                  48,654.00




                                                                                    Page 5
     Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                       Desc: Main
                               Document Page 54 of 84
                                   MUNGER, TOLLES & OLSON LLP
                                    350 SOUTH GRAND AVENUE
                                    LOS ANGELES, CA 90071-3426


                                                July 12, 2018

Jaime El Koury
General Counsel
Financial Oversight and Management Board for Puerto Rico
PO Box 192018
San Juan, PR 00919

Invoice Number: 578194                                                          Tax Identification No. XX-XXXXXXX

For professional services rendered through June 30, 2018 as follows:

Constitutional Litigation
MTO Matter Number: 28720-00002

 DATE        TKPR        TIME                                     SERVICES
 6/21/18      CIG         0.20    Review Ms. Boyce’s email regarding Lucia (.2).
 6/21/18      SGB         0.80    Review Supreme Court’s decision in Lucia v. SEC to assess relevance to our
                                  case (.5); draft email correspondence regarding relevance of Lucia v. SEC
                                  (.3).
                         1.00     TOTAL CHARGEABLE HOURS

TOTAL FEES                                                                                       $       745.00
  LESS FEE DISCOUNT                                                                                     (111.75)

NET FEES                                                                                                 633.25

INVOICE TOTAL                                                                                    $       633.25

                                              FEE SUMMARY

TIMEKEEPER                                            TKPR             HOURS          RATE            AMOUNT
Golder, Chad I.                                        CIG               0.20         825.00            165.00
Boyce, Sarah G.                                        SGB               0.80         725.00            580.00
              TOTAL                                                      1.00                            745.00
     Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                     Desc: Main
                               Document Page 55 of 84
                                   MUNGER, TOLLES & OLSON LLP
                                         P.O. BOX 515065
                                    LOS ANGELES, CA 90051-5065


                                                July 12, 2018

Jaime El Koury
General Counsel
Financial Oversight and Management Board for Puerto Rico
PO Box 192018
San Juan, PR 00919

Invoice Number: 578194                                                        Tax Identification No. XX-XXXXXXX

MTO Matter Number: 28720-00002

For professional services rendered through June 30, 2018 as follows:

TOTAL FEES                                                                                     $       745.00
  LESS FEE DISCOUNT                                                                                   (111.75)

NET FEES                                                                                               633.25

INVOICE TOTAL                                                                                          633.25

PRIOR BALANCE                                                                                      742,458.28

TOTAL AMOUNT DUE                                                                               $   743,091.53




                     PLEASE RETURN THIS COPY WITH YOUR REMITTANCE

The following are instructions for electronic payments to Munger, Tolles & Olson LLP. Should you have
                 any questions, please feel free to contact us via email ~Billing@mto.com

                                               City National Bank
                                         555 South Flower St., 12th Floor
                                             Los Angeles, CA 90071
                                       Account Name:     Munger, Tolles & Olson LLP
                                       Account#:         210082948
                                       ABA Routing#:     122016066
                                       SWIFT Code:       CINAUS6L

                      Please reference invoice number 578194 or client number 28720 .


                                                                                                         Page 2
    Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39   Desc: Main
                              Document Page 56 of 84
                                  MUNGER, TOLLES & OLSON LLP
                                             P.O. BOX 515065
                                     LOS ANGELES, CA 90051-5065
The following invoices remain unpaid according to our records:

DATE          INVOICE            AMOUNT          BALANCE
10/10/17      569924            172,522.38       172,522.38
10/19/17      570253            226,865.00       226,865.00
01/22/18      573097             52,561.93        52,561.93
01/22/18      573098             22,139.52        22,139.52
01/22/18      573099             99,865.22        99,865.22
05/31/18      573699            142,774.31       142,774.31
05/31/18      576915             19,784.17        19,784.17
05/31/18      576916              5,945.75         5,945.75
                                                 742,458.28




                                                                                    Page 3
     Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                      Desc: Main
                               Document Page 57 of 84
                                   MUNGER, TOLLES & OLSON LLP
                                    350 SOUTH GRAND AVENUE
                                    LOS ANGELES, CA 90071-3426


                                               August 14, 2018

Jaime El Koury
General Counsel
Financial Oversight and Management Board for Puerto Rico
PO Box 192018
San Juan, PR 00919

Invoice Number: 579077                                                       Tax Identification No. XX-XXXXXXX

For professional services rendered through July 31, 2018 as follows:

Constitutional Litigation
MTO Matter Number: 28720-00002

 DATE        TKPR        TIME                                      SERVICES
 7/09/18      CIG         1.30    Review Aurelius’ informative motion (.5); research regarding same (.8).
 7/09/18      DBV         2.70    Analyze Aurelius submission regarding Lucia decision (1.2); prepare
                                  response to Aurelius Lucia submission (1.5).
 7/09/18      GDA         0.90    Review Aurelius’ supplemental filing (.2); conference with Ms. Miller-
                                  Ziegler regarding drafting a response to Aurelius’ filing (.3); analyze
                                  Supreme Court decisions on which Aurelius relies (.4).
 7/09/18      SGB         0.80    Analyze motion from opposing counsel regarding recent Supreme Court
                                  decisions.
 7/09/18      RMZ         5.40    Conferences with Ms. Anders regarding Aurelius’s motion to inform (.3);
                                  review Aurelius’s motion to inform (.2); research regarding Aurelius's
                                  motion to inform (4.0); draft response to Aurelius's motion to inform (0.9)
 7/10/18      CIG         0.70    Call with Ms. Harrison regarding informative motion (.2); call with DOJ
                                  attorneys, Ms. Anders, and Ms. Miller-Ziegler regarding same (.5).
 7/10/18      DBV         1.30    Prepare response to Aurelius submission on Ortiz and Lucia (1.0);
                                  conference with counsel for co-parties regarding same (0.3).
 7/10/18      GDA         1.50    Revise response to Aurelius’ supplemental filing.
 7/10/18      SGB         2.50    Analyze relevance of Ortiz v. United States to our case (1.0); draft email
                                  correspondence to MTO team regarding same (1.5).
 7/10/18      RMZ         6.40    Call with Ms. Anders, Mr. Golder, and counsel for United States regarding
                                  motion to inform (.2); draft motion to inform regarding Ortiz and Lucia
                                  (6.2).
     Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                         Desc: Main
                               Document Page 58 of 84
Matter Desc:     Constitutional Litigation
MTO Matter #:    28720-00002

 DATE           TKPR       TIME                                        SERVICES
 7/11/18        CIG          0.90     Edit motion to inform.
 7/11/18        DBV          1.20     Edit response to Aurelius submission in Ortiz/Lucia.
 7/11/18        SGB          0.30     Review response to Aurelius's motion regarding Ortiz and Lucia.
 7/11/18        RMZ          2.30     Conference with Mr. Jacobsen regarding procedural requirements for motion
                                      to inform (.2); revise motion to inform in connection with edits from Ms.
                                      Anders, Mr. Golder, and client. (2.1).
 7/11/18        AJ4          1.80     Review, revise, and cite check Motion to Inform
 7/12/18        CIG          0.10     Email with Proskauer regarding filing.
 7/12/18        RMZ          0.40     Finalize motion to inform for filing.
 7/13/18        CIG          2.20     Review district court decision (1.1); call with Mr. Rifkind regarding same
                                      (.2); review other parties’ motions to inform regarding Ortiz and Lucia (.4);
                                      research regarding 1292(b)/immediate appeal issues (.2); email with Ms.
                                      Miller-Ziegler regarding same (.1); review draft public statement (.1); email
                                      with Mr. El Koury and Mr. Rifkind regarding same (.1).
 7/13/18        DBV          2.70     Analyze district court ruling on appointments clause (1.3); analyze appellate
                                      jurisdiction issues related to nature and timing of appeals (1.4).
 7/13/18        SGB          0.50     Read opinion denying Aurelius's motion to dismiss (.4); review email
                                      correspondence regarding potential interlocutory appeal (.1).
 7/13/18        RMZ          0.90     Review motions to inform regarding Ortiz and Lucia filed by U.S. and
                                      COFINA bondholders (.3); review decision denying Aurelius’s motion to
                                      dismiss (.3); emails with internal team regarding interlocutory review
                                      statutory provisions, and research regarding same (.3).
 7/14/18        CIG          0.70     Review Court of Federal Claims decision.
 7/15/18        DBV          2.10     Continue analysis of district court opinion, court of claims opinion and
                                      appellate strategies.
 7/16/18        RMZ          0.30     Review Court of Federal Claims decision regarding Board as federal entity .
 7/18/18        CIG          1.40     Emails with MTO team regarding notice of appeal (.6); research regarding
                                      same (.3); call with DOJ attorneys and Ms. Anders regarding notice of
                                      appeal (.5).
 7/18/18        DBV          1.50     Review research on question of interlocutory appeal (1.1); conference with
                                      J. Wall, Deputy SG, regarding appellate issues and coordination (0.4).
 7/18/18        GDA          2.10     Correspond with Mr. Verrilli and Mr. Golder concerning strategy in
                                      response to Aurelius’s notice of appeal (.6); teleconference with Ms. Lin of
                                      DOJ and Mr. Golder concerning Aurelius’s notice of appeal (.3); reviewed
                                      statutory appeal provisions under PROMESA (.3); draft email to Ms. Miller-
                                      Ziegler concerning research into governing appeals (.2); teleconference with



Inv#: 579077                                 MUNGER, TOLLES & OLSON LLP                                          Page 2
     Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                           Desc: Main
                               Document Page 59 of 84
Matter Desc:     Constitutional Litigation
MTO Matter #:    28720-00002

 DATE           TKPR       TIME                                       SERVICES
                                      Mr. Harris and Ms. Febus concerning appellate jurisdiction (.3);
                                      teleconference with Mr. Rifkind and Mr. Golder concerning strategy with
                                      respect to appeal and Governor’s motion to dismiss (.4).
 7/18/18        SGB          0.70     Research whether the First Circuit has jurisdiction over an appeal of the
                                      district court's order (.3); review email correspondence regarding appellate
                                      jurisdiction (.2); conference with R. Miller-Ziegler to discuss jurisdictional
                                      question (.2).
 7/18/18        RMZ          6.00     Research regarding finality of district court order denying motion to dismiss
                                      and denying relief from the stay.
 7/19/18        CIG          0.50     Call with DOJ attorneys and Ms. Anders regarding notice of appeal.
 7/19/18        DBV          1.30     Continue analysis of research on appellate jurisdiction issue (0.8);
                                      conference with G. Anders and C. Golder regarding appellate jurisdiction
                                      and strategy issues related to appeal (0.5).
 7/19/18        GDA          1.40     Teleconference with Mr. Freeman at DOJ and Mr. Golder concerning
                                      strategy in response to Aurelius’s notice of appeal (.6); review Ms. Miller-
                                      Ziegler’s research concerning appellate jurisdiction and ask follow-up
                                      questions to Ms. Miller-Ziegler (.5); correspond with Mr. Verrilli and Mr.
                                      Golder concerning whether to contest appellate jurisdiction (.3).
 7/19/18        SGB          0.50     Review opinion from Court of Federal Claims holding that the Board is a
                                      federal entity (.3); conference with R. Miller-Ziegler to discuss appellate
                                      jurisdiction (.2).
 7/19/18        RMZ          0.10     Review docket for filings related to appeal.
 7/23/18        CIG          0.40     Emails with Ms. Anders regarding appeal timing (.1); review Assured
                                      Guarantee Complaint (.3).
 7/23/18        GDA          1.60     Teleconference with Mr. Rifkind and Mr. El Koury concerning appellate
                                      jurisdiction and timing of appeal (.6); formulate strategy for ensuring that
                                      there is appellate jurisdiction (.5); review new complaint filed by Gibson
                                      Dunn on behalf of Assured Guaranty (.5).
 7/23/18        SGB          0.30     Review email correspondence regarding appellate jurisdiction (.2); draft
                                      email correspondence to C. Golder regarding jurisdiction (.1).
 7/23/18        RMZ          0.20     Review district court for filings regarding notice of appeal and check for
                                      CA1 docket.
 7/24/18        CIG          1.50     Review Motion to Expedite (.5); emails with Ms. Anders regarding same
                                      (.2); review Assured complaint (.5); emails with MTO team regarding
                                      Assured complaint (.3).
 7/24/18        DBV          1.50     Review relevant legal analysis regarding appellate jurisdiction issues (1.0);
                                      exchange emails with team regarding implementation for appellate strategy




Inv#: 579077                                 MUNGER, TOLLES & OLSON LLP                                          Page 3
     Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                         Desc: Main
                               Document Page 60 of 84
Matter Desc:     Constitutional Litigation
MTO Matter #:    28720-00002

 DATE           TKPR       TIME                                      SERVICES
                                      (0.1); review new adversary complaint (0.4).
 7/24/18        GDA          2.10     Discuss how to draft a response to Aurelius’ arguments concerning appellate
                                      jurisdiction with Ms. Miller-Ziegler (.4); correspond with Mr. Golder
                                      concerning strategy for responding to Aurelius’ motion to expedite (.5);
                                      correspond with Mr. Golder concerning potential standing issue with
                                      Assured Guaranty complaint (.1); correspond with Mr. Harris and Ms. Febus
                                      concerning Assured’s right to file adversary proceeding in the Title III
                                      litigation (.1); draft email to Mr. El Koury and Mr. Rifkind explaining
                                      Aurelius’ motion to expedite, the Assured complaint, and our strategic
                                      options for responding to both (.4); correspond with Mr. Verrilli concerning
                                      his availability for oral argument in the Aurelius appeal and our strategy for
                                      contending that there is no appellate jurisdiction (.3); draft email to Mr.
                                      Freeman at Department of Justice concerning Aurelius’ motion to expedite
                                      and strategic options (.3).
 7/24/18        SGB          0.30     Review email correspondence about appellate jurisdiction (.2); draft email
                                      correspondence regarding jurisdiction (.1).
 7/24/18        RMZ          3.70     Research regarding adversary proceedings, including review of Assured
                                      Guaranty complaint.
 7/25/18        CIG          2.30     Call with Ms. Anders, Mr. Harris, and Ms. Febus regarding motion to
                                      expedite and certify (.5); call with Ms. Anders, Ms. Miller-Ziegler, and DOJ
                                      attorneys regarding same (.5); emails with Ms. Anders regarding same (.2);
                                      call with Gibson Dunn attorneys, DOJ attorneys, and Ms. Anders regarding
                                      same (.6); call with Ms. Anders, Mr. El Koury, Mr. Rifkind, Mr. Skeel, and
                                      Mr. Gonzalez regarding same (.5).
 7/25/18        DBV          0.40     Continue analysis of strategy options for appeal, scheduling issues and
                                      related matters.
 7/25/18        GDA          3.10     Discuss response to Aurelius’ motion to expedite with Ms. Miller-Ziegler
                                      (.3); teleconference with Mr. Harris, Ms. Febus, and Ms. Miller-Ziegler
                                      concerning Assured complaint and existence of appellate jurisdiction over
                                      Aurelius’ appeal (.3); conference to formulate proposal regarding appellate
                                      briefing schedule and procedure to resolve jurisdictional issues with Mr.
                                      Golder and Ms. Miller-Ziegler (.4); teleconference with Mr. Freeman at
                                      Department of Justice concerning strategy in responding to Aurelius’ appeal
                                      (.3); teleconference with Mr. El Koury, Mr. Rifkind, Judge Gonzalez and
                                      Mr. Skeel concerning response to Aurelius (.5); discuss response to Aurelius
                                      with Mr. Golder (.2); teleconference with Aurelius’ counsel concerning
                                      appellate jurisdiction and briefing schedule (.5); conference with Mr. Golder
                                      and Ms. Miller-Ziegler regarding Aurelius’s counsel’s position (.5);
                                      correspond with Aurelius’ counsel concerning agreement on certification of
                                      interlocutory appeal (.1).




Inv#: 579077                                 MUNGER, TOLLES & OLSON LLP                                         Page 4
     Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                          Desc: Main
                               Document Page 61 of 84
Matter Desc:     Constitutional Litigation
MTO Matter #:    28720-00002

 DATE           TKPR       TIME                                        SERVICES
 7/25/18        SGB          0.10     Review email correspondence from R. Miller-Ziegler regarding appellate
                                      jurisdiction.
 7/25/18        RMZ          8.60     Call with DOJ, Ms. Anders, and Mr. Golder regarding response to Aurelius
                                      motion to expedite (.2); call with client, Ms. Anders, and Mr. Golder
                                      regarding response to Aurelius motion to expedite (.2); call with Proskauer
                                      co-counsel, Ms. Anders, and Mr. Golder regarding response to Aurelius
                                      motion to expedite (.2); prepare for filing in First Circuit, including
                                      reviewing filing rules and preparing notices of appearance (1.5); research
                                      and draft response to motion (5.8); conference with Ms. Anders and Mr.
                                      Golder regarding response to Aurelius motion to expedite (.7).
 7/25/18        AJ4          1.10     Review, revise, and research compliance for Response to Motion to
                                      Expedite in First Circuit.
 7/25/18        AJ4          1.10     Prepare and file Applications for Admission for S. Boyce and G. Anders.
 7/26/18        CIG          1.50     Emails with Ms. Anders regarding certification and motion for abeyance
                                      (.2); review emails from opposing counsel regarding same (.1); review drafts
                                      regarding same (.2); call with opposing counsel, DOJ, Ms. Anders and Ms.
                                      Miller-Ziegler regarding same (.4); draft First Circuit motion for abeyance
                                      regarding same (.4); edit Gibson Dunn motion for certification (.2).
 7/26/18        GDA          4.30     Teleconference with First Circuit Clerk’s office concerning procedure in
                                      responding to motion to expedite (.3); correspond with First Circuit clerk’s
                                      office concerning agreement with Aurelius to extend response deadline (.5);
                                      draft emails to DOJ, Aurelius’ counsel, and our team concerning First
                                      Circuit clerk’s guidance (.7); teleconference with Mr. Harris and Ms. Febus
                                      concerning Assured complaint and certification procedure (.5);
                                      teleconference with First Circuit clerk’s office concerning scheduling of oral
                                      argument (.1); draft emails to DOJ and our team concerning scheduling of
                                      oral argument in light of clerk’s office guidance (.1); teleconference with
                                      Aurelius’ counsel and Mr. Freeman of DOJ concerning certification of
                                      interlocutory appeal (.7); discuss Aurelius’ position concerning certification
                                      with Ms. Miller-Ziegler (.1); teleconference with Aurelius’ counsel and Mr.
                                      Freeman of DOJ to negotiate certification procedure (.3); draft and send
                                      emails briefing five other parties on our certification and scheduling strategy
                                      with respect to Aurelius appeal, and seeking consent to a joint certification
                                      motion (.6); draft update for Mr. El Koury, Mr. Rifkind, Judge Gonzalez,
                                      and Mr. Skeel concerning course of negotiations with Aurelius’ counsel,
                                      agreement to jointly seek certification of an interlocutory appeal, and
                                      negotiations concerning an expedited briefing schedule (.4).
 7/26/18        SGB          0.20     Review email correspondence from R. Miller-Ziegler and G. Anders
                                      regarding appellate jurisdiction.
 7/26/18        RMZ          6.00     Calls with counsel for Aurelius, DOJ, and Ms. Anders regarding response to




Inv#: 579077                                 MUNGER, TOLLES & OLSON LLP                                         Page 5
     Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                          Desc: Main
                               Document Page 62 of 84
Matter Desc:     Constitutional Litigation
MTO Matter #:    28720-00002

 DATE           TKPR       TIME                                         SERVICES
                                      motion to expedite and certification (.8); call with Mr. Harris and Ms.
                                      Anders regarding response to motion to expedite and certification (.5); draft
                                      jurisdictional response and conference with Ms. Anders regarding same
                                      (4.4); draft motion for extension of time to respond to motion to expedite
                                      (.3).
 7/26/18        AJ4          0.40     Review applications for admission for G. Anders, S. Boyce, and R. Miller-
                                      Ziegler.
 7/27/18        CIG          0.50     Emails with Ms. Anders regarding certification and motion for abeyance
                                      (.2); review emails from opposing counsel regarding same (.1); review drafts
                                      regarding same (.2).
 7/27/18        GDA          2.80     Arrange for drafting of motion to hold Aurelius’ motion to expedite in
                                      abeyance (.2); review draft motion to hold Aurelius’ motion to expedite in
                                      abeyance (.4); edit draft motion to certify interlocutory appeal (.4);
                                      correspond with counsel for unsecured creditors concerning strategy with
                                      respect to expedited briefing (.3); correspond with counsel for other parties
                                      concerning consent to joint motion to certify interlocutory appeal (.5);
                                      correspond with Mr. Golder concerning motion to hold appeal in abeyance
                                      and Aurelius’ proposed edits (.5); teleconference with Mr. Freeman
                                      concerning motion to hold appeal in abeyance and appellate strategy going
                                      forward (.3); negotiate specific language in motion to hold appeal advance
                                      with Aurelius’ counsel (.2).
 7/27/18        SGB          0.40     Coordinate filing of notices of appearance (.2); review motion for
                                      presumptive standards regarding fees and compensation (.1); draft email
                                      correspondence to G. Anders regarding motion to stay the motion to
                                      expedite (.1).
 7/27/18        AJ4          0.40     Track emails regarding First Circuit filings to confirm success.
 7/27/18        AJ4          1.60     Review, revise, and cite check Joint Motion to Hold Appellants' Motion to
                                      Expedite Appeal and Oral Arguments in Abeyance.
 7/27/18        AJ4          0.70     Prepare and file Notices of Appearance in First Circuit.
 7/27/18        AJ4          0.50     Prepare and file applications for admission to the First Circuit for S. Boyce
                                      and R. Miller-Ziegler.
 7/31/18        AJ4          0.30     File Notices of Appearance in First Circuit for R. Miller-Ziegler, S. Boyce,
                                      and G. Anders.
                         103.30       TOTAL CHARGEABLE HOURS

TOTAL FEES                                                                                           $    79,404.00
  LESS FEE DISCOUNT                                                                                      (11,910.60)

NET FEES                                                                                                  67,493.40



Inv#: 579077                                 MUNGER, TOLLES & OLSON LLP                                         Page 6
     Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39               Desc: Main
                               Document Page 63 of 84
Matter Desc:    Constitutional Litigation
MTO Matter #:   28720-00002


INVOICE TOTAL                                                                            $   67,493.40

                                                 FEE SUMMARY

TIMEKEEPER                                             TKPR        HOURS       RATE          AMOUNT
Golder, Chad I.                                         CIG          14.00     825.00         11,550.00
Verrilli, Donald B.                                    DBV           14.70   1,300.00         19,110.00
Anders, Ginger D.                                      GDA           19.80     900.00         17,820.00
Boyce, Sarah G.                                         SGB           6.60     725.00          4,785.00
Miller-Ziegler, Rachel G.                              RMZ           40.30     580.00         23,374.00
Jacobsen, Arn                                           AJ4           7.90     350.00          2,765.00
                TOTAL                                               103.30                   79,404.00




Inv#: 579077                                MUNGER, TOLLES & OLSON LLP                            Page 7
     Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                      Desc: Main
                               Document Page 64 of 84
                                   MUNGER, TOLLES & OLSON LLP
                                         P.O. BOX 515065
                                    LOS ANGELES, CA 90051-5065


                                                August 14, 2018

Jaime El Koury
General Counsel
Financial Oversight and Management Board for Puerto Rico
PO Box 192018
San Juan, PR 00919

Invoice Number: 579077                                                         Tax Identification No. XX-XXXXXXX

MTO Matter Number: 28720-00002

For professional services rendered through July 31, 2018 as follows:

TOTAL FEES                                                                                      $    79,404.00
  LESS FEE DISCOUNT                                                                                 (11,910.60)

NET FEES                                                                                             67,493.40

INVOICE TOTAL                                                                                        67,493.40

PRIOR BALANCE                                                                                        84,516.61

TOTAL AMOUNT DUE                                                                                $   152,010.01




                     PLEASE RETURN THIS COPY WITH YOUR REMITTANCE

The following are instructions for electronic payments to Munger, Tolles & Olson LLP. Should you have
                 any questions, please feel free to contact us via email ~Billing@mto.com

                                                City National Bank
                                          555 South Flower St., 12th Floor
                                              Los Angeles, CA 90071
                                        Account Name:     Munger, Tolles & Olson LLP
                                        Account#:         210082948
                                        ABA Routing#:     122016066
                                        SWIFT Code:       CINAUS6L

                      Please reference invoice number 579077 or client number 28720 .


                                                                                                          Page 8
    Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39   Desc: Main
                              Document Page 65 of 84
                                  MUNGER, TOLLES & OLSON LLP
                                            P.O. BOX 515065
                                     LOS ANGELES, CA 90051-5065
The following invoices remain unpaid according to our records:

DATE          INVOICE            AMOUNT          BALANCE
10/10/17      569924            172,522.38        17,252.24
10/19/17      570253            226,865.00        22,686.50
01/22/18      573097             52,561.93         5,256.19
01/22/18      573098             22,139.52         2,213.95
01/22/18      573099             99,865.22         9,986.52
05/31/18      573699            142,774.31        14,277.43
05/31/18      576915             19,784.17         6,264.78
05/31/18      576916              5,945.75         5,945.75
07/12/18      578194                633.25           633.25
                                                  84,516.61




                                                                                    Page 9
     Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                     Desc: Main
                               Document Page 66 of 84
                                   MUNGER, TOLLES & OLSON LLP
                                    350 SOUTH GRAND AVENUE
                                    LOS ANGELES, CA 90071-3426


                                               August 15, 2018

Jaime El Koury
General Counsel
Financial Oversight and Management Board for Puerto Rico
PO Box 192018
San Juan, PR 00919

Invoice Number: 579081                                                       Tax Identification No. XX-XXXXXXX

For professional services rendered through July 31, 2018 as follows:

Fiscal Plan Enforcement
MTO Matter Number: 28720-00003

 DATE        TKPR        TIME                                     SERVICES
 7/02/18      CIG         0.20    Research regarding potential lawsuit regarding enforcement of budget and
                                  Fiscal Plan.
 7/02/18      SGB         0.10    Draft email correspondence to MTO team regarding budget and HTA suit
                                  (.1).
 7/05/18      CIG         1.90    Review draft complaint (.9); research regarding same (.5); call with Mr. El
                                  Koury regarding same (.5).
 7/05/18      SGB         0.80    Analyze complaint against Oversight Board.
 7/06/18      CIG         3.40    Prepare for conference call with Proskauer team, Mr. El Koury, and Mr.
                                  Rifkind regarding case strategy (0.1); participate in conference call
                                  regarding same (1.0); prepare for conference call with E&Y, Proskauer
                                  team, Mr. El Koury, and Mr. Rifkind (0.2); participate in conference call
                                  regarding same (1.0); research regarding same (.6); review draft response to
                                  scheduling motion (.5).
 7/06/18      GDA         1.00    Teleconference with Proskauer team concerning strategy in opposing
                                  governor’s complaint.
 7/06/18      SGB         0.10    Analyze complaint.
 7/07/18      CIG         0.30    Review Governor’s reply regarding scheduling (.2); review Court order
                                  regarding same (.1).
 7/08/18      CIG         1.10    Call with Mr. Mungovan regarding motion to dismiss strategy (.7); research
                                  regarding same (.3); emails with Mr. El Koury and Mr. Rifkind regarding
                                  same (.1).
     Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                           Desc: Main
                               Document Page 67 of 84
Matter Desc:     Fiscal Plan Enforcement
MTO Matter #:    28720-00003

 DATE           TKPR      TIME                                         SERVICES
 7/09/18        CIG         2.20     Review draft motion to dismiss (1.2); draft comments to Proskauer team
                                     regarding same (.6); research regarding same (.4).
 7/09/18        DBV         4.20     Review and analyze Governor's complaint (2.7); review draft motion to
                                     dismiss in response to complaint (1.5).
 7/10/18        CIG         5.20     Review subsequent draft motion to dismiss (.6); draft comments to
                                     Proskauer team regarding same (1.8); research regarding same (1.2);
                                     meetings with Ms. Anders regarding same (.2); emails with Mr. Verrilli
                                     regarding same (.2); participate in call with Board members, Board counsel,
                                     Proskauer team, and others regarding case strategy (1.2).
 7/10/18        DBV         5.60     Continue review and analysis of key materials (1.8); edit draft motion to
                                     dismiss (3.0); participate in strategy call with client and co-counsel (0.8).
 7/10/18        GDA         1.50     Review and comment on draft motion to dismiss Governor’s complaint.
 7/11/18        CIG         0.30     Review draft motion to dismiss.
 7/11/18        DBV         2.20     Edit updated drafts of motion to dismiss.
 7/12/18        CIG         3.00     Call with Mr. Rifkind, Mr. Verrilli, and Ms. Anders regarding draft motion
                                     to dismiss (.2); edit draft motion to dismiss (2.8).
 7/12/18        DBV         4.40     Edit several iterations of motion to dismiss Governor's complaint (4.1);
                                     conference with C. Golder and G. Anders regarding edits to motion to
                                     dismiss (0.3).
 7/12/18        GDA         1.60     Review draft of motion to dismiss Governor’s complaint and comment (1.2);
                                     discuss motion to dismiss with Mr. Golder and Mr. Verrilli (.4).
 7/16/18        CIG         0.90     Review draft motion to dismiss Legislature’s complaint.
 7/16/18        DBV         1.20     Edit draft motion to dismiss in Rivera-Schatz litigation.
 7/17/18        CIG         1.40     Review Governor’s opposition motion (1.3); email with Mr. Verrilli
                                     regarding same (.1).
 7/17/18        DBV         1.40     Edit updated version of motion to dismiss in Rivera-Schatz matter.
 7/18/18        CIG         0.60     Call with Ms. Anders and Mr. Rifkind regarding limiting principles in
                                     Governor case (.5); review email from Mr. Rifkind regarding Governor
                                     reply brief (.1).
 7/18/18        DBV         1.80     Review opposition to motion to dismiss Governor's complaint in preparation
                                     for assisting with reply (1.5); conference with G. Anders and C. Golder
                                     regarding strategies for reply and oral argument issues regarding motion to
                                     dismiss (0.3).
 7/19/18        CIG         0.30     Review draft letters for UPR and HTA (.2); email with Mr. Rifkind
                                     regarding reply brief (.1).




Inv#: 579081                               MUNGER, TOLLES & OLSON LLP                                            Page 2
     Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                        Desc: Main
                               Document Page 68 of 84
Matter Desc:     Fiscal Plan Enforcement
MTO Matter #:    28720-00003

 DATE           TKPR      TIME                                        SERVICES
 7/20/18        CIG         1.10     Review draft reply brief (.8); draft comments regarding same (.3).
 7/20/18        DBV         1.00     Review reply brief in support of motion to dismiss Governor's claims.
 7/20/18        GDA         0.60     Review reply in response to Governor’s opposition to motion to dismiss.
 7/22/18        GDA         2.10     Formulate moot court questions to aid preparation for oral argument.
 7/23/18        CIG         1.90     Prepare for and participate in moot court.
 7/23/18        GDA         1.00     Draft moot court questions to assist Mr. Beinenstock in preparing for oral
                                     argument on motion to dismiss.
 7/27/18        AJ4         1.20     Research docket entries and prepare materials for review in advance of Meet
                                     & Confer.
                         55.60       TOTAL CHARGEABLE HOURS

TOTAL FEES                                                                                         $      56,140.00
  LESS FEE DISCOUNT                                                                                       (8,421.00)

NET FEES                                                                                                  47,719.00

INVOICE TOTAL                                                                                      $      47,719.00

                                                 FEE SUMMARY

TIMEKEEPER                                               TKPR           HOURS          RATE               AMOUNT
Golder, Chad I.                                           CIG             23.80        825.00              19,635.00
Verrilli, Donald B.                                      DBV              21.80      1,300.00              28,340.00
Anders, Ginger D.                                        GDA               7.80        900.00               7,020.00
Boyce, Sarah G.                                           SGB              1.00        725.00                 725.00
Jacobsen, Arn                                             AJ4              1.20        350.00                 420.00
                TOTAL                                                     55.60                           56,140.00




Inv#: 579081                               MUNGER, TOLLES & OLSON LLP                                          Page 3
     Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                      Desc: Main
                               Document Page 69 of 84
                                   MUNGER, TOLLES & OLSON LLP
                                         P.O. BOX 515065
                                    LOS ANGELES, CA 90051-5065


                                                August 15, 2018

Jaime El Koury
General Counsel
Financial Oversight and Management Board for Puerto Rico
PO Box 192018
San Juan, PR 00919

Invoice Number: 579081                                                         Tax Identification No. XX-XXXXXXX

MTO Matter Number: 28720-00003

For professional services rendered through July 31, 2018 as follows:

TOTAL FEES                                                                                      $    56,140.00
  LESS FEE DISCOUNT                                                                                  (8,421.00)

NET FEES                                                                                             47,719.00

INVOICE TOTAL                                                                                        47,719.00

PRIOR BALANCE                                                                                        68,023.37

TOTAL AMOUNT DUE                                                                                $   115,742.37




                     PLEASE RETURN THIS COPY WITH YOUR REMITTANCE

The following are instructions for electronic payments to Munger, Tolles & Olson LLP. Should you have
                 any questions, please feel free to contact us via email ~Billing@mto.com

                                                City National Bank
                                          555 South Flower St., 12th Floor
                                              Los Angeles, CA 90071
                                        Account Name:     Munger, Tolles & Olson LLP
                                        Account#:         210082948
                                        ABA Routing#:     122016066
                                        SWIFT Code:       CINAUS6L

                      Please reference invoice number 579081 or client number 28720 .


                                                                                                          Page 4
    Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39   Desc: Main
                              Document Page 70 of 84
                                  MUNGER, TOLLES & OLSON LLP
                                            P.O. BOX 515065
                                     LOS ANGELES, CA 90051-5065
The following invoices remain unpaid according to our records:

DATE          INVOICE            AMOUNT          BALANCE
06/25/18      577858             48,654.00        48,654.00
07/12/18      578052             19,369.37        19,369.37
                                                  68,023.37




                                                                                    Page 5
     Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                       Desc: Main
                               Document Page 71 of 84
                                   MUNGER, TOLLES & OLSON LLP
                                    350 SOUTH GRAND AVENUE
                                    LOS ANGELES, CA 90071-3426


                                             November 14, 2018

Jaime El Koury
General Counsel
Financial Oversight and Management Board for Puerto Rico
PO Box 192018
San Juan, PR 00919

Invoice Number: 581654                                                        Tax Identification No. XX-XXXXXXX

For professional services rendered through September 30, 2018 as follows:

Constitutional Litigation
MTO Matter Number: 28720-00002

 DATE        TKPR        TIME                                      SERVICES
 9/01/18      SGB         3.10   Draft response brief.
 9/01/18      RMZ         5.10   Research and draft response brief.
 9/03/18      DBV         2.00   Continue review and analysis of Aurelius brief and key cases.
 9/03/18      SGB         1.20   Draft response brief.
 9/04/18      GDA         2.60   Discuss filing logistics with Mr. Golder (.1); correspond with UTIER
                                 counsel concerning filing motion to schedule briefing and consolidate (.1);
                                 correspond with Aurelius’ counsel and government counsel concerning
                                 filing (.1); finalize and file joint motion to consolidate cases in the Aurelius
                                 case and joint motion for briefing schedule in UTIER case (2.3).
 9/04/18      SGB         2.60   Draft response brief.
 9/04/18      RMZ        11.30   Draft motion for consolidation and change in briefing schedule in
                                 Aurelius/Assured appeals, and revise UTIER response in connection with
                                 same (3.0); research and draft response brief (8.3).
 9/04/18      AJ4         0.50   Cite check Motions to Consolidate and Expedite in the First Circuit.
 9/05/18      DBV         1.00   Continue analysis of Aurelius brief and key legal materials.
 9/05/18      SGB         6.60   Conference with R. Miller-Ziegler to discuss response brief (.3); draft
                                 response brief (6.3).
 9/05/18      RMZ        12.20   Draft response brief (11.9); conference with S. Boyce regarding brief (0.3).
 9/06/18      SGB         9.20   Draft response brief.
 9/06/18      RMZ         6.00   Draft opening brief.
     Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                          Desc: Main
                               Document Page 72 of 84
Matter Desc:     Constitutional Litigation
MTO Matter #:    28720-00002

 DATE           TKPR       TIME                                        SERVICES
 9/07/18        CIG          0.10     Email with MTO team regarding scheduling order.
 9/07/18        DBV          1.20     Review relevant secondary sources.
 9/07/18        SGB          0.30     Revise response brief (.2); draft email correspondence to R. Miller-Zieger
                                      regarding response brief revisions (.1).
 9/07/18        RMZ          5.10     Emails with Mr. Verrilli, Mr. Golder, and Ms. Anders regarding
                                      consolidation order and timing of oral argument (.3); continue drafting and
                                      revise response brief (4.8).
 9/08/18        CIG          2.10     Edit response brief.
 9/09/18        CIG          0.80     Edit response brief.
 9/10/18        DBV          2.00     Continue analysis of key materials.
 9/10/18        SGB          0.60     Identify statements in the legislative history that explain why PROMESA is
                                      necessary.
 9/10/18        RMZ          1.60     Review UTIER brief and email Ms. Anders, Mr. Golder, and Ms. Boyce
                                      regarding arguments for same.
 9/11/18        CIG          0.30     Call with Mr. Freeman regarding government’s scheduling filing.
 9/11/18        GDA          0.40     Teleconference with Mr. Freeman concerning oral argument scheduling and
                                      briefing strategy (.3); draft email to Proskauer attorneys concerning
                                      PROMESA cases being argued (.1).
 9/11/18        SGB          1.00     Read amicus briefs to identify any important arguments that warrant
                                      attention in the Board's response brief (.6); read email correspondence from
                                      R. Miller-Ziegler regarding amicus briefs (.2); draft email correspondence to
                                      MTO team regarding amicus briefs (.2).
 9/11/18        RMZ          1.30     Compile statutory sources used in response brief (3); review First Circuit
                                      cases regarding PROMESA and territories (1.0).
 9/12/18        CIG          0.10     Review government’s scheduling filing.
 9/12/18        GDA          1.50     Research responses to historical arguments in Aurelius’s opening brief.
 9/12/18        SGB          0.10     Review government's motion regarding oral argument; draft email
                                      correspondence to MTO team regarding same.
 9/13/18        DBV          1.70     Analyze appellants' briefs (1.1); work on theory for response brief (0.6).
 9/13/18        GDA          6.00     Revise response brief.
 9/13/18        SGB          0.10     Draft email correspondence to G. Anders regarding research on judicial
                                      philosophy of likely First Circuit panel.
 9/13/18        RMZ          1.70     Research writings and opinions of potential First Circuit panel.




Inv#: 581654                                 MUNGER, TOLLES & OLSON LLP                                            Page 2
     Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                          Desc: Main
                               Document Page 73 of 84
Matter Desc:     Constitutional Litigation
MTO Matter #:    28720-00002

 DATE           TKPR       TIME                                        SERVICES
 9/14/18        GDA          5.20     Revise response brief.
 9/15/18        GDA          8.20     Draft response brief.
 9/16/18        GDA         10.50     Draft response brief.
 9/17/18        GDA          4.60     Draft response brief.
 9/18/18        CIG          1.30     Edit draft response brief.
 9/18/18        GDA          7.10     Draft response brief.
 9/19/18        DBV          2.60     Edit draft response brief.
 9/19/18        GDA          0.50     Edit response brief.
 9/19/18        SGB          4.60     Draft summary of argument for response brief.
 9/19/18        RMZ          0.10     Edit draft summary of argument.
 9/20/18        CIG          0.30     Edit Proskeauer filing (.2); emails with Ms. Anders regarding same (.1).
 9/20/18        DBV          3.50     Edit draft response brief.
 9/20/18        GDA          1.50     Edit summary of argument for response brief (1.2); review objection to UCC
                                      derivative standing for consistency with the Appointments Clause arguments
                                      (.3).
 9/20/18        RMZ          0.10     Email Ms. Boyce regarding CA1 panel research.
 9/21/18        DBV          5.00     Edit response brief.
 9/21/18        SGB          2.50     Research jurisprudence of potential First Circuit panel members.
 9/22/18        SGB          0.60     Draft email correspondence regarding jurisprudence of possible First Circuit
                                      panel members.
 9/23/18        DBV          4.00     Edit response brief.
 9/24/18        CIG          0.30     Review cases and articles of potential panel members.
 9/24/18        DBV          4.00     Edit brief.
 9/24/18        GDA          0.40     Draft emails to DOJ and Mr. Verrilli concerning legislators’ motion to
                                      participate in oral argument (.2); discuss with DOJ attorneys whether to
                                      oppose legislators’ motion to participate in oral argument (.2).
 9/24/18        SGB          2.30     Research jurisprudence of possible First Circuit panel members.
 9/25/18        DBV          3.70     Conference with G. Anders regarding substantive issue and party
                                      coordination (0.3); edit response brief (3.4).
 9/25/18        GDA          0.60     Discuss coordinating party briefs and revising our brief with Mr. Verrilli
                                      (.3); draft emails to Mr. Rifkind and Mr. El Koury explaining strategy in
                                      connection with circulation of draft merits brief (.3).




Inv#: 581654                                 MUNGER, TOLLES & OLSON LLP                                          Page 3
     Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                             Desc: Main
                               Document Page 74 of 84
Matter Desc:     Constitutional Litigation
MTO Matter #:    28720-00002

 DATE           TKPR       TIME                                         SERVICES
 9/25/18        SGB          0.20     Draft email correspondence to R. Miller-Ziegler regarding revising response
                                      brief (.1); draft email correspondence to G. Anders regarding revising
                                      response brief (.1).
 9/25/18        RMZ          0.10     Emails regarding finalizing edits to brief.
 9/26/18        DBV          6.20     Edit brief (6.0); conference with G. Anders regarding issues raised by
                                      coordination with other parties (0.2).
 9/26/18        GDA          0.50     Telephone conference with Mr. Mollen of Paul Hastings, counsel for
                                      unsecured creditors (0.3); conference with Mr. Verrilli regarding
                                      coordination (0.2).
 9/26/18        SGB          6.20     Draft email correspondence to G. Anders regarding revisions to response
                                      brief (.2); revise response brief (6.0).
 9/26/18        RMZ          0.20     Research regarding edits to response brief.
 9/26/18        AJ4          9.70     Cite check Brief for Appellee in 1st Circuit Aurelius Appeals.
 9/27/18        CIG          3.10     Edit draft response brief (2.4); email with MTO team regarding same (.1);
                                      call with Ms. Anders and DOJ attorneys (.6).
 9/27/18        DBV          3.20     Edit revised version of brief involving review of proposed edits from other
                                      parties.
 9/27/18        GDA          0.80     Receive edits from cocounsel on draft brief and coordinate their
                                      incorporation (.2); telephone conference with DOJ attorneys and Mr. Golder
                                      concerning opening brief and historical research (.6).
 9/27/18        SGB          8.00     Revise response brief.
 9/28/18        CIG          1.30     Review draft response brief (1.1); emails with MTO team regarding same
                                      (.2).
 9/28/18        DBV          3.70     Edit revised version of brief.
 9/28/18        GDA          0.40     Receive comments from the Board and co-counsel and coordinate their
                                      incorporation (.2); assist DOJ in verifying total-debt figures for title III
                                      proceedings in connection with opening brief (.2).
 9/28/18        SGB          4.00     Revise response brief.
 9/28/18        AJ4          0.40     Revise Brief for Appellee in 1st Circuit Aurelius Appeals.
 9/30/18        DBV          3.10     Edit final version of brief.
 9/30/18        SGB          0.20     Revise response brief.
 9/30/18        AJ4          3.20     Cite check Brief for Appellees in the First Circuit.
                         222.40       TOTAL CHARGEABLE HOURS




Inv#: 581654                                 MUNGER, TOLLES & OLSON LLP                                              Page 4
     Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39               Desc: Main
                               Document Page 75 of 84
Matter Desc:    Constitutional Litigation
MTO Matter #:   28720-00002

TOTAL FEES                                                                               $   184,221.50
  LESS FEE DISCOUNT                                                                          (27,633.23)

NET FEES                                                                                     156,588.28

INVOICE TOTAL                                                                            $   156,588.28

                                                 FEE SUMMARY

TIMEKEEPER                                             TKPR        HOURS       RATE           AMOUNT
Golder, Chad I.                                         CIG           9.70     825.00           8,002.50
Verrilli, Donald B.                                    DBV           46.90   1,300.00          60,970.00
Anders, Ginger D.                                      GDA           50.80     900.00          45,720.00
Boyce, Sarah G.                                        SGB           53.40     725.00          38,715.00
Miller-Ziegler, Rachel G.                              RMZ           44.80     580.00          25,984.00
Jacobsen, Arn                                           AJ4          13.80     350.00           4,830.00
                TOTAL                                               222.40                   184,221.50




Inv#: 581654                                MUNGER, TOLLES & OLSON LLP                             Page 5
     Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                     Desc: Main
                               Document Page 76 of 84
                                   MUNGER, TOLLES & OLSON LLP
                                         P.O. BOX 847424
                                    LOS ANGELES, CA 90084-7424


                                             November 14, 2018

Jaime El Koury
General Counsel
Financial Oversight and Management Board for Puerto Rico
PO Box 192018
San Juan, PR 00919

Invoice Number: 581654                                                        Tax Identification No. XX-XXXXXXX

MTO Matter Number: 28720-00002

For professional services rendered through September 30, 2018 as follows:

TOTAL FEES                                                                                     $   184,221.50
  LESS FEE DISCOUNT                                                                                (27,633.23)

NET FEES                                                                                           156,588.28

INVOICE TOTAL                                                                                      156,588.28

PRIOR BALANCE                                                                                      152,010.01

TOTAL AMOUNT DUE                                                                               $   308,598.29




                     PLEASE RETURN THIS COPY WITH YOUR REMITTANCE

The following are instructions for electronic payments to Munger, Tolles & Olson LLP. Should you have
                 any questions, please feel free to contact us via email ~Billing@mto.com

                                             Wells Fargo Bank, N.A.
                                                420 Montgomery
                                            San Francisco, CA 94104
                                       Account Name:     Munger, Tolles & Olson LLP
                                       Account#:         4199311580
                                       ABA Routing#:     121000248
                                       SWIFT Code:       WFBIUS6S

                      Please reference invoice number 581654 or client number 28720 .


                                                                                                         Page 6
    Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39   Desc: Main
                              Document Page 77 of 84
                                  MUNGER, TOLLES & OLSON LLP
                                             P.O. BOX 847424
                                     LOS ANGELES, CA 90084-7424
The following invoices remain unpaid according to our records:

DATE          INVOICE            AMOUNT          BALANCE
10/10/17      569924            172,522.38        17,252.24
10/19/17      570253            226,865.00        22,686.50
01/22/18      573097             52,561.93         5,256.19
01/22/18      573098             22,139.52         2,213.95
01/22/18      573099             99,865.22         9,986.52
05/31/18      573699            142,774.31        14,277.43
05/31/18      576915             19,784.17         6,264.78
05/31/18      576916              5,945.75         5,945.75
07/12/18      578194                633.25           633.25
08/15/18      579077             67,493.40        67,493.40
                                                 152,010.01




                                                                                    Page 7
     Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                      Desc: Main
                               Document Page 78 of 84
                                   MUNGER, TOLLES & OLSON LLP
                                    350 SOUTH GRAND AVENUE
                                    LOS ANGELES, CA 90071-3426


                                             November 14, 2018

Jaime El Koury
General Counsel
Financial Oversight and Management Board for Puerto Rico
PO Box 192018
San Juan, PR 00919

Invoice Number: 581662                                                         Tax Identification No. XX-XXXXXXX

For professional services rendered through August 31, 2018 as follows:

Constitutional Litigation
MTO Matter Number: 28720-00002

 DATE        TKPR        TIME                                    SERVICES
 8/02/18      CIG         1.00   Calls with Gibson Dunn counsel, DOJ counsel, and Ms. Anders regarding
                                 briefing schedule (.2); meetings and calls with Ms. Anders regarding same
                                 (.2); call with Ms. Anders and DOJ counsel regarding same (.3); emails with
                                 Gibson Dunn counsel, DOJ counsel, and Ms. Anders regarding same (.1);
                                 review draft stipulation in Assured case (.1); conference with Ms. Boyce to
                                 discuss appellate jurisdictions (.1).
 8/02/18      GDA         0.70   Teleconference with Mr. McGill of Aurelius and Mr. Freeman of
                                 Department of Justice concerning appellate briefing schedule (.5); draft
                                 email to other parties seeking consent for briefing schedule (.2).
 8/02/18      SGB         0.20   Conference with G. Anders and C. Golder to discuss appellate jurisdiction
                                 issue.
 8/03/18      CIG         0.40   Emails with Ms. Anders regarding same (.2); review draft motion to
                                 expedite (.2).
 8/03/18      GDA         0.60   Teleconference with Mr. Dellinger concerning briefing strategy (.1); review
                                 draft joint motion to expedite appeal (.5).
 8/03/18      SGB         0.30   Coordinate filing of notices of appearance.
 8/03/18      AJ4         0.80   Draft file Notices of Appearance in appeal number 18-8014.
 8/07/18      SGB         0.10   Coordinate filing of notices of appearance.
 8/07/18      AJ4         0.90   Draft Notices of Appearance in 1st Circuit Appeal 18-1746.
 8/08/18      CIG         0.10   Email with Mr. Eppley regarding potential amicus brief.
 8/08/18      RMZ         0.10   Emails with counsel from Aurelius regarding appendix.
     Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                          Desc: Main
                               Document Page 79 of 84
Matter Desc:     Constitutional Litigation
MTO Matter #:    28720-00002

 DATE           TKPR       TIME                                        SERVICES
 8/10/18        SGB          0.40     Coordinate material for joint appendix (.3); draft email correspondence
                                      regarding same (.1).
 8/10/18        RMZ          0.70     Review Aurelius and Assured record appendix designations and First Circuit
                                      rules regarding same (.4); emails with Ms. Anders, Mr. Golder, and Ms.
                                      Boyce regarding appendix designations (.3).
 8/13/18        DBV          1.10     Organize preparations for appeal briefing.
 8/13/18        GDA          0.20     Discuss appellate briefing with Ms. Boyce and Ms. Miller-Ziegler.
 8/13/18        SGB          0.20     Conference with G. Anders and R. Miller-Ziegler to discuss response brief.
 8/13/18        RMZ          0.20     Conference with Ms. Anders and Ms. Boyce regarding First Circuit brief.
 8/15/18        CIG          0.10     Emails with MTO team regarding scheduling order.
 8/15/18        DBV          3.20     Analyze key precedents in preparation for appellate briefing (3.0);
                                      conference with G. Anders regarding brief (0.2).
 8/15/18        GDA          0.20     Discuss appeal scheduling with Mr. Verrilli.
 8/16/18        RMZ          0.10     Emails with counsel for Aurelius regarding joint appendix.
 8/20/18        CIG          0.30     Email with Ms. Anders regarding stay in PDP case (.1); review PDP
                                      complaint (.2).
 8/21/18        CIG          0.60     Call with Ms. Anders and DOJ regarding Utier lawsuit (0.3); call with Ms.
                                      Anders, Mr. Harris, and Ms. Febus regarding same (0.3).
 8/21/18        GDA          0.60     Discuss UTIER appeal scheduling with Mr. Golder, Ms. Febus, and Mr.
                                      Harris (.3); discuss appeal logistics with Department of Justice attorneys
                                      (.3).
 8/22/18        DBV          0.20     Conference with G. Anders regarding scheduling.
 8/22/18        GDA          0.20     Teleconference with Mr. Verrilli concerning argument scheduling.
 8/23/18        SGB          0.30     Analyze Aurelius's opening brief.
 8/23/18        RMZ          1.00     Review Aurelius opening brief.
 8/24/18        DBV          3.20     Review and analyze Aurelius opening brief in preparation for drafting and
                                      editing response brief.
 8/24/18        RMZ          0.70     Draft opening brief.
 8/26/18        DBV          2.40     Continue analysis of Aurelius opening brief in preparation for drafting
                                      response brief (2.1); conference with W. Dellinger regarding coordination
                                      (0.3).
 8/26/18        SGB          0.60     Analyze Aurelius's opening brief.
 8/27/18        CIG          0.70     Meeting with S. Boyce, G. Anders, and R. Miller-Ziegler regarding CA1




Inv#: 581662                                 MUNGER, TOLLES & OLSON LLP                                         Page 2
     Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                         Desc: Main
                               Document Page 80 of 84
Matter Desc:     Constitutional Litigation
MTO Matter #:    28720-00002

 DATE           TKPR       TIME                                        SERVICES
                                      brief (.5); email with Ms. Anders regarding UTIER scheduling (.2).
 8/27/18        DBV          2.40     Continue review of Aurelius opening brief in preparation for drafting
                                      response brief (2.1); conference with W. Dellinger regarding coordination
                                      (0.3).
 8/27/18        GDA          1.70     Discuss scheduling and consolidation of Aurelius and UTIER cases with
                                      UTIER counsel (.2); discuss UTIER scheduling with DOJ counsel (.2);
                                      discuss filing a single brief with Mr. Dellinger, counsel for the
                                      Commonwealth of Puerto Rico (.2); review Aurelius’s opening brief (.6);
                                      meeting with Mr. Golder, Ms. Boyce and Ms. Miller-Ziegler concerning
                                      respondent to Aurelius’s brief (.5).
 8/27/18        RMZ          4.10     Conference with Ms. Anders, Mr. Golder, and Ms. Boyce regarding opening
                                      brief (.5); research for opening brief (3.6).
 8/28/18        CIG          0.30     Edit draft reply to UTIER’s motion to expedite (0.1); conference with Ms.
                                      Anders regarding SG issue (0.2).
 8/28/18        GDA          1.70     Review UTIER motion to expedite (.3); discuss strategy in light of UTIER
                                      motion with DOJ attorneys (.4); discuss response to UTIER motion with Ms.
                                      Miller-Ziegler (.2); draft email to Mr. Rifkind and Mr. El Koury concerning
                                      UTIER motion and strategy (.2); discuss Deputy SG Wall’s negotiations
                                      with Aurelius’s counsel with Mr. Golder (.2); review draft response to
                                      UTIER’s motion and comment (.3); correspond with UTIER’s counsel
                                      concerning response to motion (.1).
 8/28/18        RMZ          7.10     Research and draft opening brief (3.6); review UTIER expedition request
                                      (.3); conference with Ms. Anders regarding UTIER expedition request and
                                      response to same (.2); draft response to UTIER expedition request, including
                                      review of district court docket and filings (3.0).
 8/28/18        AJ4          0.50     Prepare Notices of Appearance in the First Circuit for S. Boyce, C. Golder,
                                      D. Verrilli, G. Anders, and R. Miller-Ziegler.
 8/29/18        GDA          1.00     Teleconference with Deputy SG Wall concerning agreement to global
                                      briefing schedule (.2); correspond with Mr. McGill of Gibson Dunn
                                      concerning agreement to global briefing schedule (.4); draft email to team
                                      explaining negotiations over global briefing schedule (.4).
 8/29/18        RMZ         10.30     Revise response to UTIER motion to expedite (.6); research and draft
                                      opening brief (9.7).
 8/30/18        CIG          0.10     Email with Ms. Anders regarding scheduling issues.
 8/30/18        DBV          1.60     Edit joint schedule submission (0.2); review relevant cases cited in Aurelius
                                      opening brief (1.4).
 8/30/18        GDA          0.50     Draft email to team outlining response to UTIER’s motion in light of
                                      ongoing negotiations with Aurelius and DOJ (.2); discuss response with Ms.




Inv#: 581662                                 MUNGER, TOLLES & OLSON LLP                                        Page 3
     Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                          Desc: Main
                               Document Page 81 of 84
Matter Desc:     Constitutional Litigation
MTO Matter #:    28720-00002

 DATE           TKPR       TIME                                        SERVICES
                                      Miller-Ziegler (.2); correspond with opposing counsel concerning global
                                      scheduling agreement (.1).
 8/30/18        SGB          0.90     Review email correspondence regarding Popular Democratic Party amicus
                                      brief (.1); conference with R. Miller-Ziegler regarding response brief (.6);
                                      research First Circuit procedures for opening an appeal (.2).
 8/30/18        RMZ          9.30     Review amicus briefs filed by Popular Democratic Party and legislative
                                      officials (.8); conference with Ms. Boyce regarding brief and historical
                                      precedent (.6); conference with Ms. Anders regarding territorial execution of
                                      federal laws (.2); revise response to UTIER motion to expedite, including
                                      research regarding motion for revising briefing schedule and call to Clerk’s
                                      Office regarding same (1.8); research and draft opening brief (5.9).
 8/30/18        AJ4          2.20     Cite check Motion to Expedite.
 8/31/18        CIG          0.70     Emails with Ms. Anders regarding scheduling issues (.1); call with Ms.
                                      Anders and counsel for UTIER regarding same (.3); meeting with MTO
                                      team regarding CA1 brief (.3)
 8/31/18        GDA          4.30     Revise joint Board and United States response to UTIER’s motion to
                                      expedite (1.5); draft procedural update for Mr. El Koury and Mr. Rifkind
                                      (.2); draft email seeking consent for consolidation plan from all other parties
                                      (.2); negotiate with Aurelius’s counsel and the United States concerning
                                      filing (.8); negotiate consent to briefing schedule with counsel for AFSCME
                                      (.5); discuss draft filing with DOJ counsel (.2); negotiate consent to
                                      consolidation plan with Unsecured Creditors Committee and other parties
                                      (.6); discuss procedural route to obtaining consolidation with Aurelius’s
                                      counsel (.3).
 8/31/18        SGB          1.10     Conference with R. Miller-Ziegler to discuss response brief (.3); conference
                                      with G. Anders, C. Golder, and R. Miller-Ziegler to discuss response brief
                                      (.3); draft response brief (.5).
 8/31/18        RMZ         10.20     Conference with Ms. Anders, Mr. Golder, and Ms. Boyce regarding
                                      territorial courts argument (.3); conference with Ms. Boyce regarding
                                      opening brief (.3); draft opening brief (9.6).
                          84.40       TOTAL CHARGEABLE HOURS

TOTAL FEES                                                                                           $     62,324.00
  LESS FEE DISCOUNT                                                                                        (9,348.60)

NET FEES                                                                                                   52,975.40

DISBURSEMENTS




Inv#: 581662                                 MUNGER, TOLLES & OLSON LLP                                         Page 4
     Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                  Desc: Main
                               Document Page 82 of 84
Matter Desc:    Constitutional Litigation
MTO Matter #:   28720-00002

        Filing/Recording/Registration Fees - Vendor: 1ST CIR CT              231.00
        OF APPEALS - BOSTON - INV-067270 - 07/27/18 -
        Application of Admissions - M. DeSanctis
        Filing/Recording/Registration Fees - Vendor: 1ST CIR CT              231.00
        OF APPEALS - BOSTON - INV-022672 - 07/27/18 -
        Application for Admissions - M. DeSanctis

TOTAL DISBURSEMENTS                                                                                462.00

INVOICE TOTAL                                                                               $   53,437.40

                                                 FEE SUMMARY

TIMEKEEPER                                             TKPR        HOURS          RATE          AMOUNT
Golder, Chad I.                                         CIG           4.30        825.00          3,547.50
Verrilli, Donald B.                                    DBV           14.10      1,300.00         18,330.00
Anders, Ginger D.                                      GDA           11.70        900.00         10,530.00
Boyce, Sarah G.                                        SGB            4.10        725.00          2,972.50
Miller-Ziegler, Rachel G.                              RMZ           43.80        580.00         25,404.00
Jacobsen, Arn                                           AJ4           4.40        350.00          1,540.00
                TOTAL                                                84.40                      62,324.00




Inv#: 581662                                MUNGER, TOLLES & OLSON LLP                               Page 5
     Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39                     Desc: Main
                               Document Page 83 of 84
                                   MUNGER, TOLLES & OLSON LLP
                                         P.O. BOX 847424
                                    LOS ANGELES, CA 90084-7424


                                             November 14, 2018

Jaime El Koury
General Counsel
Financial Oversight and Management Board for Puerto Rico
PO Box 192018
San Juan, PR 00919

Invoice Number: 581662                                                        Tax Identification No. XX-XXXXXXX

MTO Matter Number: 28720-00002

For professional services rendered through August 31, 2018 as follows:

TOTAL FEES                                                                                     $    62,324.00
  LESS FEE DISCOUNT                                                                                 (9,348.60)

NET FEES                                                                                            52,975.40

TOTAL DISBURSEMENTS                                                                                    462.00

INVOICE TOTAL                                                                                       53,437.40

PRIOR BALANCE                                                                                      152,010.01

TOTAL AMOUNT DUE                                                                               $   205,447.41




                     PLEASE RETURN THIS COPY WITH YOUR REMITTANCE

The following are instructions for electronic payments to Munger, Tolles & Olson LLP. Should you have
                 any questions, please feel free to contact us via email ~Billing@mto.com

                                             Wells Fargo Bank, N.A.
                                                 420 Montgomery
                                            San Francisco, CA 94104
                                       Account Name:     Munger, Tolles & Olson LLP
                                       Account#:         4199311580
                                       ABA Routing#:     121000248
                                       SWIFT Code:       WFBIUS6S

                      Please reference invoice number 581662 or client number 28720 .
                                                                                                         Page 6
     Case:17-03283-LTS Doc#:4262 Filed:11/16/18 Entered:11/16/18 14:55:39   Desc: Main
                               Document Page 84 of 84
                                   MUNGER, TOLLES & OLSON LLP
                                         P.O. BOX 847424
                                    LOS ANGELES, CA 90084-7424

The following invoices remain unpaid according to our records:

DATE             INVOICE               AMOUNT             BALANCE
10/10/17         569924               172,522.38           17,252.24
10/19/17         570253               226,865.00           22,686.50
01/22/18         573097                52,561.93            5,256.19
01/22/18         573098                22,139.52            2,213.95
01/22/18         573099                99,865.22            9,986.52
05/31/18         573699               142,774.31           14,277.43
05/31/18         576915                19,784.17            6,264.78
05/31/18         576916                 5,945.75            5,945.75
07/12/18         578194                   633.25              633.25
08/15/18         579077                67,493.40           67,493.40
                                                          152,010.01




                                                                                     Page 7
